Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 1 of 79




        Exhibit A-2
       [REDACTED]
              Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 2 of 79



                                                 C L A S S A L L E G A TI O N S

             2 4 1.      Pl ai ntiffs Ols o n, L o p e z, B ar b er, Cliff or d, a n d Li pt a k bri n g t his a cti o n o n b e h alf of

th e ms el v es a n d all ot h ers si mil arl y sit u at e d p urs u a nt t o F e d er al R ul es of Ci vil Pr o c e d ur e 2 3( a),

2 3( b)( 1), 2 3( b)( 2) a n d 2 3( b)( 3), as r e pr es e nt ati v e s of t h e cl ass d efi n e d as f oll o w s (t h e

“ N ati o n wi d e Cl a ss ”) 1 1 9 :

                         All i n di vi d u als w h o p arti ci p at e d i n M L B f a nt as y bas e b all c o nt est s t h at t o o k pl a c e
                         fr o m A pril 1 , 2 0 15 t hr o u g h O ct o b er 3 0, 2 0 1 9 a n d p ai d a n e ntr y f e e f or, a n d
                         e nt er e d a li n e u p i nt o, a n M L B f a nt as y b a s e b all c o nt est.

             2 4 2.      Pl ai ntiff Ols o n als o s e e ks t o c ertif y t h e f oll o wi n g M ass a c h us ett s s u b cl ass (t h e

“ M ass a c h u s e tt s S u b cl ass ”):

                         All i n di vi d u als r esi di n g i n t h e C o m m o n w e alt h of M ass a c h us ett s w h o p arti ci p at e d
                         i n M L B f a nt as y b a s e b all c o nt est s t h at t o o k pl a c e fr o m A pril 1 , 2 0 15 t hr o u g h
                         O ct o b er 3 0, 2 0 1 9 a n d p ai d a n e ntr y f e e f or, a n d e nt er e d a li n e u p i nt o, a n M L B
                         f a nt as y b a s e b all c o nt est.


             2 4 3.      Pl ai ntiff L o p e z als o s e e ks t o c ertif y t h e f oll o wi n g C alif or ni a s u b cl ass (t h e

“ C alif or ni a S u b cl a ss ”) :

                         All i n di vi d u als r esi di n g i n t h e St at e of C alif or ni a w h o p arti ci p at e d i n M L B D F S
                         c o nt est s t h at t o o k pl a c e fr o m A pril 1 , 2 0 15 t hr o u g h O ct o b er 3 0, 2 0 1 9 a n d p ai d a n
                         e ntr y f e e f or, a n d e nt er e d a li n e u p i nt o, a n M L B f a nt as y b a s e b all c o nt est.
             2 4 4.      Pl ai ntiff B ar b er als o s e e ks t o c ertif y t h e f oll o wi n g T e x as s u b cl ass (t h e “ T e x a s

S u b cl a ss ”):

                         All i n di vi d u als r esi di n g i n t h e St at e of T e x a s w h o p arti ci p at e d i n M L B
                         f a nt as y b a s e b all c o nt est s t h at t o o k pl a c e fr o m A pril 1 , 2 0 15 t hr o u g h
                         O ct o b er 3 0, 2 0 1 9 a n d p ai d a n e ntr y f e e f or, a n d e nt er e d a li n e u p i nt o, a n
                         M L B f a nt as y b as e b all c o nt est.

             2 4 5.      Pl ai ntiff Cliff or d als o s e e ks t o c ertif y t h e f oll o wi n g Fl ori d a s u b cl a ss (t h e “ Fl ori d a

S u b cl a ss ”):


119
      C oll e cti v el y, t h e Cl a ss a n d t h e S u b cl a ss es d efi n e d b el o w ar e r ef err e d t o as t h e “ Cl ass es. ”


                                                                             71
                Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 3 of 79



                            All i n di vi d u als r esi di n g i n t h e St at e of Fl ori d a w h o p arti ci p at e d i n M L B
                            f a nt as y b a s e b all co nt est s t h at t o o k pl a c e fr o m A pril 1 , 2 0 15 t hr o u g h
                            O ct o b er 3 0, 2 0 1 9 a n d p ai d a n e ntr y f e e f or, a n d e nt er e d a li n e u p i nt o, a n
                            M L B f a nt as y b as e b all c o nt est.

             2 4 6.         Pl ai ntiff Li pt a k als o s e e ks t o c ertif y t h e f oll o wi n g C ol or a d o s u b cl a ss (t h e

“ C ol or a d o S u b cl ass ”):

                            All i n di vi d u als r esi di n g i n t h e St at e of C ol or a d o w h o p arti ci p at e d i n M L B
                            f a nt as y b a s e b all c o nt est s t h at t o o k pl a c e fr o m A pril 1, 2 0 1 5 t hr o u g h
                            O ct o b er 3 0, 2 0 1 9 a n d p ai d a n e ntr y f e e f or, a n d e nt er e d a li n e u p i nt o, a n
                            M L B f a nt as y b as e b all c o nt est.

             2 4 7.         Pl ai ntiffs Ols o n, L o p e z, B ar b er, Cliff or d, a n d Li pt a k, o n b e h alf of t h e N ati o n wi d e

Cl a ss, s e e k c ertifi c ati o n of cl ai ms a g ai nst D ef e n d a nt s M L B a n d M L B A M f or vi ol ati o n of t h e

M   ASS    .G   E N   .L   A W   , C h. 9 3 A, § 1 et s e q ., C        AL   .B    US   .& P R    OF   .C   ODE   § 1 7 2 0 0, et s e q ., C   AL   .C   I V.

C   O DE    § 1 7 5 0, et s e q ., T      E X   .B   US   .& C   O M   .C   O DE   A    NN   . § 1 7. 4 1 et s e q ., F L A . S T   AT.§   5 0 1. 2 0 4, et

s e q., a n d C       OLO   .R   E V   .S T   AT.    § 6-1 -1 0 1, et s e q., a n d t h e s u bst a nti all y si mil ar l a w s of t h e f oll o wi n g

st at es:

                            Al a b a m a, Al as k a, Ar k a ns as, C o n n e cti c ut, D el a w ar e, Distri ct of C ol u m bi a,
                            G e or gi a, H a w aii, I d a h o, Illi n ois, I n di a n a, I o w a, K a ns as, K e nt u c k y, L o uisi a n a,
                            M ai n e, M ar yl a n d, Mi c hi g a n, Mi n n e s ot a, Mi ssissi p pi, Miss o uri, M o nt a n a,
                            N e br a s k a, N e v a d a, N e w H a m p s hir e, N e w J ers e y, N e w M e xi c o, N e w Y or k, N ort h
                            D a k ot a, O hi o, O kl a h o m a, Or e g o n, P e n ns yl v a ni a, R h o d e Isl a n d, S o ut h C ar oli n a,
                            S o ut h D a k ot a, T e n n e ss e e, Ut a h, V er m o nt, Vir gi ni a, W as hi n gt o n, W est Vir gi ni a,
                            Wis c o nsi n, W y o mi n g.

             2 4 8.         Pl ai ntiffs Ols o n, L o p e z, B ar b er, Cliff or d, a n d Li pt a k, o n b e h alf of t h e N ati o n wi d e

Cl a ss, s e e k c ertifi c ati o n of cl ai ms a g ai nst all D ef e n d a nt s f or fr a u d/fr a u d ul e nt n o n-dis cl o s ur e ,

n e gli g e nt misr e pr es e nt ati o n, a n d u nj u st e nri c h m e nt , i n vi ol ati o n of t h e l a ws of M ass a c h us ett s,

C alif or ni a, T e x as , Fl ori d a a n d C ol or a d o , a n d t h e s u bst a nti all y si mil ar l a w s of t h e f oll o wi n g

st at es:

                            Al a b a m a, Al as k a, Ar k a ns as, C o n n e cti c ut, D el a w ar e, Distri ct of C ol u m bi a,
                            G e or gi a, H a w aii, I d a h o, Illi n ois, I n di a n a, I o w a, K a ns as, K e nt u c k y, L o uisi a n a,



                                                                                   72
              Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 4 of 79



                          M ai n e, M ar yl a n d, Mi c hi g a n, Mi n n e s ot a, Mississi p pi, Miss o uri, M o nt a n a,
                          N e br a s k a, N e v a d a, N e w H a m p s hir e, N e w J ers e y, N e w M e xi c o, N e w Y or k, N ort h
                          D a k ot a, O hi o, O kl a h o m a, Or e g o n, P e n ns yl v a ni a, R h o d e Isl a n d, S o ut h C ar oli n a,
                          S o ut h D a k ot a, T e n n e ss e e, Ut a h, V er m o nt, Vir gi ni a, W as hi n gt o n, W est Vir gi ni a,
                          Wis c o nsi n, W y o mi n g.

             2 4 9.       Pl ai ntiff s, o n b e h alf of t h e N ati o n wi d e Cl a ss, s e e ks c ertifi c ati o n of a cl ai m a g ai nst

D ef e n d a nt H o ust o n Astr o s f or vi ol ati o n of t h e T         E X   .B   US   .& C    O M      .C   O DE   A    N N   . § 1 7. 4 1 et s e q .

             2 5 0.       Pl ai ntiff Ols o n, o n b e h alf of t h e M ass a c h u s ett s S u b cl a ss , s e e ks c ertifi c ati o n of a

cl ai m a g ai nst D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. f or vi ol ati o n of t h e M                            ASS    .G   E N   .

L   A W   , C h. 9 3 A, § 1 et s e q .

             2 5 1.       Pl ai ntiff Ols o n, o n b e h alf of t h e M ass a c h u s ett s S u b cl a ss, s e e ks c ertifi c ati o n of

cl ai ms a g ai nst D ef e n d a nt s M L B, M L B A M a n d B o st o n R e d S o x f or vi ol ati o n of t h e M                                  ASS    .G    E N   .

L   A W   , C h. 9 3 A, § 1, et s e q ., a n d a g ai nst all D ef e n d a nt s f or fr a u d, u nj u st e nri c h m e nt a n d

n e gli g e n c e.

             2 5 2.       Pl ai ntiff L o p e z, o n b e h alf of t h e C alif or ni a S u b cl a ss, s e e ks c ertifi c ati o n of cl ai ms

a g ai nst D ef e n d a nt s M L B a n d M L B A M f or vi ol ati o ns of C                  AL    .B    US   .& P R        OF   .C   ODE    § 1 7 2 0 0, et

s e q., C   AL   .C   I V. C O D E   § 1 7 5 0, et s e q ., a n d a g ai nst all D ef e n d a nt s f or fr a u d, u nj ust e n ri c h m e nt a n d

n e gli g e n c e.

             2 5 3.       Pl ai ntiff B ar b er, o n b e h alf of t h e T e x as S u b cl ass, s e e ks c ertifi c ati o n of cl ai ms

a g ai nst D ef e n d a nt s M L B a n d M L B A M f or vi ol ati o n of T                  E X   .B   US   .& C    O M      .C    ODE   A   N N   . § 1 7. 4 1 et

s e q., a n d a g ai nst all D ef e n d a nt s f or fr a u d , u nj u st e nri c h m e nt a n d n e gli g e n c e.

             2 5 4.       Pl ai ntiff Cliff or d, o n b e h alf of t h e Fl ori d a S u b cl ass, s e e ks c ertifi c ati o n of cl ai ms

a g ai nst D ef e n d a nt s M L B a n d M L B A M f or vi ol ati o n of F L A . S T                    AT.§       5 0 1. 2 0 4, et s e q , a n d a g ai nst

all D ef e n d a nt s f or fr a u d, u nj ust e nri c h m e nt a n d n e gli g e n c e.




                                                                          73
            Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 5 of 79



           2 5 5.     P l ai ntiff Li pt a k, o n b e h alf of t h e C ol or a d o S u b cl a ss, s e e ks c ertifi c ati o n of cl ai ms

a g ai nst D ef e n d a nt s M L B a n d M L B A M f or vi ol ati o ns of C              OLO   .R    E V   .S T   AT.   § 6-1 -1 0 1, et s e q .,

a n d a g ai nst all D ef e n d a nt s f or fr a u d, u nj ust e nri c h m e nt a n d n e gli g e n c e.

           2 5 6.     Pl ai ntiffs r es er v e t h e ri g ht t o e x p a n d, n arr o w or ot h er wis e m o dif y or r efi n e t h e

d efi niti o n of t h e Cl ass e s b a s e d o n a d diti o n al i nf or m ati o n o bt ai n e d t hr o u g h f urt h er i n v esti g ati o n

a n d dis c o v er y, a n d/ or i n or d er t o a c c o m m o d at e a n y of t h e C o urt’s m a n a g e a bilit y c o n c er ns.

           2 5 7.     A ll D ef e n d a nt s c o n c e al e d t h e e xist e n c e of t h eir c o n d u ct. Pl ai ntiffs a n d t h e

m e m b ers of t h e Cl ass es w er e u n a w ar e of t h e f a ct s all e g e d h er ei n wit h o ut a n y f a ult or l a c k of

dili g e n c e o n t h eir p art a n d c o ul d n ot h a v e r e as o n a bl y dis c o v er e d D ef e n d a nt s’ c o n d u ct. F or t his

r e as o n, a n y st at ut e of li mit ati o ns t h at w o ul d ot h er wis e a p pl y s h o ul d b e t oll e d t o t h e e arli e st d at e

of D ef e n d a nt s’ wr o n gf ul c o n d u ct. I n a d diti o n, D ef e n d a nt s ar e est o p p e d fr o m r el yi n g o n a n y

a p pli c a bl e st at ut e of li mit ati o n.

           2 5 8.     N u m er osit y . M e m b ers of t h e Cl a ss e s ar e s o n u m er o us ( c o nsisti n g of milli o ns of

Dr aft Ki n g s us ers) a n d g e o gr a p hi c all y dis p ers e d t h at i n di vi d u al j oi n d er is i m pr a cti c a bl e.

B e gi n ni n g n o l at er t h a n 2 0 1 7, Dr aft Ki n gs o p er at e d i n 4 3 st at es as w ell as t h e Distri ct of

C ol u m bi a a n d c oll e ct e d e ntr y f e es f or milli o ns of e ntri es p ur c h as e d i n st at es ot h er t h a n N e w

Y or k. D at a p u blis h e d b y T h e F a nt as y S p ort s & G a mi n g Ass o ci ati o n est a blis h e s t h at i n 2 0 1 7 a n d

s u bs e q u e nt y e ars c o v er e d b y t his l a ws uit t h er e w er e m or e t h a n 5 0 milli o n f a nt a s y s p ort s pl a y ers
                                                                                             120
of w hi c h a p pr o xi m at el y 3 9 % p arti ci p at e d i n f a nt as y b as e b all.            P u blis h e d d at a s p e cifi c t o

Dr aft Ki n g s s h o ws t h at i n M a y 2 0 1 8, Dr aft Ki n g s h a d a p pr o xi m at el y 1 9 mil li o n c o nt est e ntri e s,




120
    I n d ustr y D e m o gr a p hi cs, F A N T A S Y S P O R T S & G A MI N G A S S O C ., htt ps:// t h efs g a. or g/i n d ustr y-
d e m o gr a p hi cs/ ( a c c ess e d F e b. 1 3, 2 0 2 0).


                                                                        74
            Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 6 of 79



g e n er ati n g a p pr o xi m at el y $ 1 3 7 milli o n i n h a n dl e a n d $ 1 4 m illi o n i n r e v e n u e, wit h d ail y f a nt as y

b a s e b all r e s p o nsi bl e f or 9. 5 milli o n of t h o s e e ntri e s. 1 2 1

           2 5 9.      T h e m e m b ers of t h e Cl a ss ar e r e a dil y i d e ntifi a bl e fr o m i nf or m ati o n a n d r e c or ds i n

t h e p o ss essi o n, c ust o d y or c o ntr ol of M L B , a n d/ or i n t h e p o ss e ssi o n, c ust o d y or c o ntr ol of t h e

M L B D ef e n d a nt s’ j oi nt v e nt ur e p art n er, Dr aft Ki n g s .

           2 6 0.      C o m m o n alit y a n d Pr e d o mi n a n c e . C o m m o n q u esti o ns of l a w a n d f a ct e xist as t o

all m e m b er s of t h e Cl a ss e s, w hi c h pr e d o mi n at e o v er a n y q u e sti o ns aff e cti n g o nl y i n di vi d u al

m e m b ers of t h e Cl ass es, i n cl u di n g, b ut n ot li mit e d t o:

                             a. W h et h er t h e M L B D ef e n d a nt s e n g a g e d i n f als e, misl e a di n g, d e c e pti v e
                                a n d/ or u nf air a ct s or pr a cti c es;

                             b. W h et h er t h e M L B D ef e n d a nt s vi ol at e d st at e c o ns u m er pr ot e cti o n st at ut es;

                             c. W h et h er t h e M L B D ef e n d a nt s m a d e m at eri al o missi o ns a n d/ or
                                misr e pr es e nt ati o ns;

                             d. W h et h er t h e M L B D ef e n d a nt s e n g a g e d i n fr a u d;

                             e. W h et h er t h e M L B D ef e n d a nt s ar e li a bl e t o Pl ai ntiffs a n d t h e Cl a ss e s f or
                                c o m pr o misi n g t h e f air n e ss of t h e M L B f a nt as y b a s e b all c o nt est s;

                             f. W h et h er t h e M L B D ef e n d a nt s m a d e n e gli g e nt misr e pr es e nt ati o ns ;

                             g. W h et h er t h e H o ust o n Astr o s ar e li a bl e t o Pl ai ntiffs a n d t h e Cl a ss e s f or
                                c o m pr o misi n g t h e f air n e ss of Dr aft Ki n g s M L B f a nt as y b a s e b all c o nt est s;

                             h. W h et h er t h e H o ust o n Astr o s e n g a g e d i n f als e, misl e a di n g, d e c e pti v e
                                a n d/ or u nf air a ct s or pr a cti c es;

                             i. W h et h er t h e H o ust o n Astr o s vi ol at e d t h e T e x as D e c e pti v e Tr a d e Pr a cti c es
                                A ct;

                             j. W h et h er t h e H o ust o n Astr o s m a d e m at eri al o missi o ns a n d/ or
                                misr e pr es e nt ati o ns;

121
     Eri c R a ms e y, Dr aft Ki n gs, F a n D u el G e n er at e d A b o ut $ 2 2 0 Milli o n I n E ntr y F e es I n M a y , L E G A L
S P O R T S R E P O R T (J u n e 7, 2 0 1 8), htt ps:// w w w.l e g als p ortsr e p ort. c o m/ 2 0 9 3 2/ d ail y -f a nt as y-s p orts-d at a -m a y -
2 0 1 8/ ( a c c ess e d F e b. 1 3, 2 0 2 0).


                                                                          75
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 7 of 79




                           k. W h et h er t h e H o ust o n Astr o s e n g a g e d i n fr a u d;

                           l. W h et h er t h e H o ust o n Astr o s m a d e n e gli g e nt misr e pr es e nt ati o ns;

                           m. W h et h er t h e B o st o n R e d S o x ar e li a bl e t o Pl ai ntiffs a n d t h e Cl ass es f or
                              c o m pr o misi n g t h e f air n e ss of t h e M L B f a nt as y b a s e b all c o nt est s;

                           n. W h et h er t h e B o st o n R e d S o x e n g a g e d i n f als e, misl e a di n g, d e c e pti v e
                              a n d/ or u nf air a ct s or pr a cti c es;

                           o. W h et h er t h e B o st o n R e d S o x vi ol at e d t h e M ass a c h us ett s C o ns u m er
                              Pr ot e cti o n A ct;
                           p. W h et h er t h e B o st o n R e d S o x m a d e m at eri al o missi o ns a n d/ or
                              misr e pr es e nt ati o ns;
                           q. W h et h er t h e B o st o n R e d S o x e n g a g e d i n fr a u d;

                           r. W h et h er t h e H o ust o n Astr o s ar e li a bl e t o Pl ai ntiffs a n d t h e Cl a ss e s f or
                              c o m pr o misi n g t h e f air n e ss of Dr aft Ki n g s M L B f a nt as y b a s e b all c o nt est s;

                           s. W h et h er t h e B o st o n R e d S o x m a d e n e gli g e nt misr e pr es e nt ati o ns ;

                           t. W h et h er t h e M L B D ef e n d a nt s , t h e H o ust o n Astr o s a n d t h e B o st o n R e d
                              S o x h a v e b e e n u nj ustl y e nri c h e d , at Pl ai ntiffs’ a n d t h e Cl ass e s’ e x p e ns e,
                              b y t h eir c o n d u ct;

                           u. W h et h er Pl ai ntiffs a n d t h e Cl a ss e s ar e e ntitl e d t o a ct u al d a m a g e s, st at ut or y
                              d a m a g e s a n d/ or p u niti v e d a m a g e s, a n d t h e m e a s ur e of t h o s e d a m a g e s;

                           v. W h et h er Pl ai ntiffs a n d t h e Cl a ss e s ar e e nt itl e d t o r estit uti o n, dis g or g e m e nt
                              a n d/ or ot h er e q uit a bl e r eli ef or i nj u n cti v e r eli ef.

          2 6 1.     T y pi c alit y . T h e Pl ai ntiffs’ cl ai ms ar e t y pi c al of t h e cl ai ms of t h e m e m b ers of t h e

Cl a ss es. Pl ai ntiffs a n d t h e m e m b ers of t h e Cl ass es w er e i nj ur e d t hr o u g h t h e s a m e c o n d u ct

d es cri b e d h er ei n a n d t h e y ass ert t h e s a m e ( or si mil ar) cl ai ms f or r eli ef.

          2 6 2.     A d e q u a c y of R e pr es e nt ati o n . Pl ai ntiffs will f airl y a n d a d e q u at el y pr ot e ct t h e

i nt er est s of t h e Cl a ss e s. T h e i nt er est s of Pl ai ntiffs ar e c o nsist e nt wit h a n d n ot a nt a g o nisti c to t h e

i nt er est s of t h e ot h er m e m b ers of t h e Cl ass es. Pl ai ntiffs h a v e l o st si g nifi c a nt a m o u nt s

i n di vi d u all y a n d h a v e a gr e e d t o a ct f or t h e b e n efit of all of t h e vi cti ms si mil arl y sit u at e d a n d n ot


                                                                    76
             Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 8 of 79



t o p ut t h eir i n di vi d u al i nt er est s a h e a d of a n y m e m b er of th e Cl a ss es. Pl ai ntiffs h a v e r et ai n e d

c o m p et e nt c o u ns el t h at is hi g hl y e x p eri e n c e d i n pr o s e c uti n g c o m pl e x fr a u d, c o ns u m er, a n d cl ass

a cti o n liti g ati o n, a n d Pl ai ntiffs i nt e n d t o vi g or o usl y pr o s e c ut e t his a cti o n o n b e h alf of t h e Cl ass e s.

             2 6 3.   S u p eri orit y . A cl a ss a cti o n is s u p eri or t o all ot h er a v ail a bl e m et h o ds f or t h e f air

a n d effi ci e nt a dj u di c ati o n of t h e cl ai ms of Pl ai ntiffs a n d t h e m e m b ers of t h e Cl a ss e s. T h e

d a m a g e s s uff er e d b y i n di vi d u al m e m b er s of t h e Cl ass e s ar e r el ati v el y s m all c o m p ar e d t o t h e

b ur d e n a n d e x p e ns e of i n di vi d u al liti g ati o n of t h eir cl ai ms a g ai nst D ef e n d a nt s. It w o ul d b e

e xtr e m el y diffi c ult f or m e m b ers of t h e Cl ass es, o n a n i n di vi d u al b a sis, t o o bt ai n eff e cti v e r e dr ess

f or t h e wr o n gs c o m mitt e d a g ai nst t h e m. F urt h er, e v e n if m e m b ers of t h e Cl as s es c o ul d aff or d

s u c h i n di vi d u ali z e d liti g ati o n, t h e c o urt s yst e m c o ul d n ot. I n di vi d u ali z e d liti g ati o n w o ul d cr e at e

t h e d a n g er of i n c o nsist e nt or c o ntr a di ct or y j u d g m e nt s arisi n g fr o m t h e s a m e s et of f a ct s.

I n di vi d u ali z e d liti g ati o n w o ul d als o i n cr e as e t h e d el a y a n d e x p e ns e t o all p arti e s a n d t h e c o urt

s yst e m fr o m t h e iss u es r ais e d b y t his a cti o n. B y c o ntr ast, t h e cl ass a cti o n d e vi c e pr o vi d es t h e

b e n efit s of a dj u di c ati o n of t h es e iss u es i n a si n gl e pr o c e e di n g, e c o n o mi e s of s c al e, a n d

c o m pr e h e nsi v e s u p er visi o n b y a si n gl e c o urt.

             2 6 4.   T his pr o p o s e d cl a ss a cti o n is m a n a g e a bl e. Pl ai ntiffs k n o w of n o s p e ci al diffi c ult y

t o b e e n c o u nt er e d i n t h e m ai nt e n a n c e of t h e a cti o n t h at w o ul d pr e cl u d e it s m ai nt e n a n c e as a cl a ss

a cti o n.

             2 6 5.   Cl a ss c ertifi c ati o n, t h er ef or e, is a p pr o pri at e u n d er F E D . R. C     I V . P.   2 3( b)( 3)

b e c a us e t h e a b o v e c o m m o n q u esti o ns of l a w or f a ct pr e d o mi n at e o v er a n y q u esti o ns aff e cti n g

i n di vi d u al m e m b ers of t h e Cl a ss e s, a n d a cl a ss a cti o n is s u p eri or t o ot h er a v ail a bl e m et h o ds f or

t h e f air a n d effi ci e nt a dj u di c ati o n of t his c o ntr o v ers y.




                                                                       77
            Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 9 of 79



            2 6 6.    Cl a ss c ertifi c ati o n is als o a p pr o pri at e u n d er F E D . R. C       I V . P.   2 3( b)( 1), b e c a us e t h e

pr o s e c uti o n of s e p ar at e a cti o ns b y n u m er o us i n di vi d u al m e m b ers of t h e Cl a ss es m a y cr e at e a ris k

t h at i n c o nsist e nt or v ar yi n g a dj u di c ati o ns w o ul d est a blis h i n c o m p ati bl e st a n d ar ds of c o n d u ct f or

t h e p arti e s o p p o si n g t h e Cl a ss e s, a n d m a y s u bst a nti all y i m p air or i m p e d e t h e i nt er est s of ot h er

m e m b ers of t h e Cl ass es t o pr ot e ct t h eir i nt er est s.

            2 6 7.    Cl a ss c ertifi c ati o n is als o a p pr o pri at e u n d er F E D . R. C       I V . P.   2 3( b) ( 2) b e c a us e

D ef e n d a nt s h a v e a ct e d or r ef us e d t o a ct o n gr o u n ds g e n er all y a p pli c a bl e t o t h e Cl ass es, s o t h at

fi n al i nj u n cti v e r eli ef or c orr es p o n di n g d e cl ar at or y r eli ef is a p pr o pri at e as t o t h e Cl ass es a s a

w h ol e.

                                                     C L AI M S F O R R E LI E F
                                                FI R S T C L A I M F O R R E LI E F

        U N F AI R/ D E C E P TI V E P R A C TI C E S I N VI O L A TI O N O F S T A T E C O N S U M E R
                                        P R O T E C TI O N S T A T U T E S
                                       ( A g ai nst t h e M L B D ef e n d a nts)
                                                        C o m m o n All e g ati o ns
            2 6 8.    Pl ai ntiff s r e p e at a n d i n c or p or at e h er ei n b y r ef er e n c e t h e a b o v e all e g ati o ns .

            2 6 9.    I n 2 0 1 5, t h e M L B D ef e n d a nt s, i n p art n ers hi p wit h Dr aft K i n g s, est a blis h e d M L B-

br a n d e d f a nt as y b as e b all c o nt est s as a c o m m er ci al off eri n g t o c o ns u m ers n ati o n wi d e a n d, at all

ti m es r el e v a nt t h er e aft er, e x er cis e d c o ntr ol o v er a n d m o nit or e d t h e m a n n er i n w hi c h t h e c o nt est s

w er e c o n d u ct e d a n d m ar k et e d . T h e M L B-Dr af t Ki n gs a gr e e m e nt o utli ni n g t h eir p art n ers hi p t o

c o m m er ci ali z e t h e “ Offi ci al D ail y F a nt as y G a m e of M aj or L e a g u e B as e b all ” r e q uir e d t h at t h e

M L B D ef e n d a nt s pr e -a p pr o v e ( a) t h e f or m of e a c h of t h e c o nt est s; ( b) t h e t er ms of us e a n d

c o n diti o ns of p arti ci p ati o n of e a c h of t h e c o nt est s; ( c) t h e m a xi m u m e ntr y f e es f or t h e c o nt est s;

( d) all Dr aft Ki n gs’ a d v ertisi n g a n d m ar k eti n g of t h e c o nt est s; a n d ( e) a n y c h a n g es t o t h e f or m of




                                                                       78
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 10 of 79



t h e c o nt est s or t er ms of us e a n d c o n diti o ns of p arti ci p ati o n of e a c h of t h e c o nt est s. T h e M L B

D ef e n d a nt s f ull y e x er cis e d t h es e ri g ht s of c o ntr ol a n d m o nit ori n g of t h e M L B -br a n d e d c o nt est s.

           2 7 0.     B e gi n ni n g i n 2 0 1 5, a n d c o nti n ui n g t hr o u g h 2 0 1 9, t h e M L B D ef e n d a nt s w er e

c o ntr a ct u all y r e q uir e d t o, a n d di d, a cti v el y a d v ertis e, m ar k et a n d pr o m ot e t h e M L B f a nt as y

b a s e b all c o nt est s t o c o ns u m ers n ati o n wi d e, i n cl u di n g t hr o u g h t h e M L B D ef e n d a nt s’ s o ci al

m e di a, m e di a pl atf or ms , w e bsit e s, m o bil e a p pli c ati o ns, off -li n e a cti vit y, a n d t hr o u g h i nt e gr at e d

li n ks o n M L B’s pl atf or ms dir e ctl y t o c o nt est a nt si g n-u p f or ms . T h e M L B D ef e n d a nt s f urt h er

c a us e d M L B’s m e m b er Cl u bs a n d M L B’s m e di a a n d m ar k eti n g affili at es t o p arti ci p at e i n s u c h

m ar k eti n g a n d pr o m oti o n a cti viti es.

           2 7 1.




           2 7 2.




           2 7 3.




                                                                      79
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 11 of 79



           2 7 4.        A c c or di n gl y, at all m at eri al ti m e s, M L B f a nt as y b a s e b all c o nt est s w er e a

c o m m er ci al pr o d u ct pr o m ot e d, m ar k et e d a n d s ol d t o t h e c o ns u mi n g p u bli c b y t h e M L B

D ef e n d a nt s , i n p art n ers hi p wit h Dr aft Ki n g s ,                                              .

           A .           M ass a c h us etts C o ns u m e r P r ot e cti o n A ct ( “ M C P A ”), M. G. L. c. 9 3 A, § 1, et
                         s e q. ( B r o u g ht o n B e h alf of Pl ai ntiff Ols o n a n d t h e M ass a c h us etts S u b cl ass
                         A g ai nst t h e M L B D ef e n d a nts)

           2 7 5.        Pl ai ntiff Ols o n, t h e M ass a c h u s ett s S u b cl ass M e m b ers , a n d t h e M L B D ef en d a nt s

ar e “ p ers o ns ” as d efi n e d b y M . G. L. c. 9 3 A, § 1( a).

           2 7 6.        At all ti m es m e nti o n e d h er ei n, t h e M L B D ef e n d a nt s e n g a g e d i n tr a d e or

c o m m er c e i n M ass a c h us ett s , as d efi n e d b y M . G. L. c. 9 3 A, § 1( b) , i n t h at t h e y a d v ertis e d, off er e d

f or s al e, s ol d or distri b ut e d g o o ds or s er vi c e s i n M ass a c h u s ett s a n d/ or e n g a g e d i n tr a d e or

c o m m er c e dir e ctl y or i n dir e ctl y aff e cti n g t h e p e o pl e of M ass a c h us ett s.

           T h e M L B D ef e n d a nts’ U nf ai r A cts a n d P r a cti c e s i n Vi ol ati o n of t h e M C P A

           2 7 7.        I nt er n et fa nt as y s p ort s c o m p etiti o ns ar e o nl y l e g a l in M ass a c h u s ett s w h e n t h e y

c o nstit ut e g a m e s of s kill , i. e., w h e n “all wi n ni n g o ut c o m e s r efl e ct t h e r el ati v e k n o wl e d g e a n d

s kill of t h e p arti ci p a nt s .” 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) .

           2 7 8.        D uri n g t h e                    2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, u n dis cl o s e d

el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs , as d es cri b e d a b o v e, c o m pr o mis e d a n d c orr u pt e d

t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s d e p e n d e d, a n d

pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s p a yi n g t o p arti ci p at e i n t h e c o nt est s, r e n d eri n g t h e

c o nt est s u nf air.

           2 7 9.        D uri n g t h e                    2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s a d v ertis e d, m ar k et e d , pr o m ot e d a n d s ol d, t hr o u g h dir e ct li n ks t o c o nt est si g n -u p




                                                                        80
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 12 of 79



f or ms fr o m t h eir m e di a pl atf or ms, M L B f a nt as y b a s e b all g a m e s t o c o ns u m er s i n M ass a c h u s ett s

t h at w er e n ot g a m es of s kill.

           2 8 0.     D uri n g t h e                    , 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s i n d u c e d c o ns u m ers i n M a ss a c h us ett s t o p a y e ntr y f e e s t o p arti ci p at e i n M L B f a nt as y

b a s e b all g a m e s t h at w er e n ot g a m e s of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al

a n d M a ss a c h us ett s l a w.

           2 8 1.     D uri n g t h e                      2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s k n e w t h at t h e y w er e a d v ertisi n g, m ar k eti n g a n d pr o m oti n g M L B f a nt as y b a s e b all

g a m e s t h at w er e n ot tr u e g a m e s of s kill t o c o ns u m ers i n M ass a c h u s ett s, a n d k n o wi n gl y a n d

i nt e nti o n all y i n d u c e d c o ns u m ers i n M a ss a c h us ett s t o p a y e ntr y f e e s t o p arti ci p at e i n s u c h

c o nt est s .

           2 8 2.




           2 8 3.     T h e M L B D ef e n d a nt s’ c o n d u ct , as d es cri b e d a b o v e, c o nstit ut e d u nf air a ct s a n d

pr a cti c e s i n t h e c o n d u ct of tr a d e or c o m m er c e i n t h at t h e M L B D ef e n d a nt s’ a ct s a n d pr a cti c es

w er e ill e g al, i m m or al, u n et hi c al, o p pr essi v e or u ns cr u p ul o us.

           2 8 4.     T h e M L B D ef e n d a nt s ’ u nf air a ct s a n d pr a cti c es c a us e d s u bst a nti al i nj uri es t o

P l ai ntiff Ols o n a n d ot h er c o ns u m ers i n t h e M a ss a c h u s ett s S u b cl a ss i n t h at t h e M L B D ef e n d a nt s’

u nf air a ct s c a us e d Pl ai ntiff Ols o n a n d ot h er c o ns u m ers t o p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s i n M ass a c h u s ett s t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y t h e y p ai d

i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult, g a m es of




                                                                        81
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 13 of 79



c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff Ols o n a n d t h e M ass a c h us ett s S u b cl a ss m e m b ers w o ul d

n ot h a v e c h o s e n t o e n g a g e i n.

          T h e M L B D ef e n d a nts’ D e c e pti v e A cts a n d P r a cti c es i n Vi ol ati o n of t h e M C P A

           2 8 5.      T h e M L B D ef e n d a nt s c a us e d c o ns u m er s t o b e a d vis e d a n d a gr e e, as a pr e -

c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o nt est s, t h at t h e c o nt est s w er e

g a m e s of s kill. Pl ai ntiff Ols o n a n d t h e ot h er m e m b ers of t h e M a ss a c h u s ett s S u b cl ass e a c h

el e ctr o ni c all y r e c ei v e d t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d

el e ctr o ni c all y a c k n o wl e d g e d a n d a gr e e d t o it (i n el e ctr o ni c all y -st or e d r e c or ds o n d at es a v ail a bl e

t o t h e M L B D ef e n d a nt s t hr o u g h t h eir c o ntr a ct u al r el ati o ns hi p wit h Dr aft Ki n gs).

           2 8 6.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s w er e

a w ar e t h at u n dis cl o s e d el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d

c orr u pt e d t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt a s y b as e b all c o nt est s

d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air.

           2 8 7.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, b ut di d n ot dis cl o s e t h at f a ct t o

c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           2 8 8.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s iss u e d

d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a nt as y b a s e b all c o nt est a nt s

t h at t h e M L B D ef e n d a nt s k n e w di d n ot a c c o u nt f or t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g a n d,

t h us, w er e misl e a di n g.

           2 8 9.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, d ef e n d a nt M L B k n o wi n gl y a n d

i nt e nti o n all y disr e g ar d e d it s l o n g-st a n di n g p u bli c c o m mit m e nt t o m ai nt ai n i n g t h e i nt e grit y of t h e




                                                                        82
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 14 of 79



g a m e of b a s e b all, a n d di d n ot dis cl o s e t o M L B f a nt as y b a s e b all c o nt est a nt s t h at it w o ul d n ot a ct

t o pr e v e nt a n d w o ul d n ot dis cl o s e e gr e gi o us vi ol ati o ns of it s Offici al R ul e s b y it s m e m b er Cl u bs

t h at aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s.

           2 9 0.      I n S e pt e m b er 2 0 1 7, d ef e n d a nt M L B iss u e d a p u bli c st at e m e nt – k n o w n t o pl ai ntiff

Ols o n a n d ot h er m e m b ers of t h e Cl ass es – p ur p orti n g t o dis cl o s e t h e r es ult s of i t s i n v esti g ati o n of

el e ctr o ni c si g n st e ali n g,

                                                                        .

           2 9 1.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e d ef e n d a nt Astr o s a n d

d ef e n d a nt R e d S o x – b ot h d ef e n d a nt M L B Cl u bs – c o n c e al e d fr o m t h e p u bli c, i n cl u di n g

Pl ai ntiff Ols o n a n d t h e M a ss a c h u s ett s S u b cl ass , t h eir i m p er missi bl e el e ctr o ni c si g n st e ali n g a n d

iss u e d fals e a n d misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g t e a m pl a y er p e rf or m a n c e

s u c c ess t o l e giti m at e b a s e b all f a ct ors. T h e M L B D ef e n d a nt s, alt h o u g h a w ar e, at a mi ni m u m, of

t h e Astr o s’ mis c o n d u ct, di d n ot c a us e t h e Astr o s’ f als e st at e m e nt s t o b e c orr e ct e d.

           2 9 2.      T h e M L B D ef e n d a nt s’ c o n d u ct , as d es cri b e d a b o v e, c o nstit ut e d d e c e pti v e a ct s

a n d pr a cti c es i n t h e c o n d u ct of tr a d e or c o m m er c e i n t h at t h e M L B D ef e n d a nt s’ a ct s a n d

pr a cti c e s h a d t h e c a p a cit y t o misl e a d Pl ai ntiff Ols o n a n d ot h er c o ns u m ers i n M ass a c h us ett s,

a cti n g r e as o n a bl y u n d er t h e cir c u mst a n c e s, t o a ct diff er e ntl y fr o m t h e w a y t h e y ot h er wis e w o ul d

h a v e a ct e d.

           2 9 3.      T h e M L B D ef e n d a nt s’ d e c e pti v e a ct s a n d pr a cti c e s c a us e d s u bst a nti al i nj uri e s t o

Pl ai ntiff Ols o n a n d ot h er c o ns u m ers i n M ass a c h us ett s i n t h at t h e M L B D ef e n d a nt s’ d e c e pti v e

b usi n e ss pr a cti c e s c a us e d Pl ai ntiff Ols o n a n d ot h er c o ns u m ers i n t h e M a ss a c h us ett s S u b cl a ss t o

p a y t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt ests t h at w er e n ot g a m es of s kill a n d t o l o s e t h e

m o n e y t h e y p ai d i n e ntr y f e e s o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a




                                                                       83
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 15 of 79



r es ult, g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff Ols o n a n d t h e M ass a c h us ett s S u b cl a ss

m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

           2 9 4.     Pl ai ntiff Ols o n p ai d t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s d uri n g t h e

Cl a ss P eri o d b as e d u p o n t h e c o n d u ct, r e pr es e nt ati o ns a n d o missi o ns of t h e M L B D ef e n d a nt s, as

s et f ort h i n p ar a gr a p hs 1 5 0 -7 3 a b o v e.

           2 9 5.     Pl ai ntiff Ols o n a n d t h e M a ss a c h u s ett s S u b cl ass m e m b ers s e e k r eli ef , p urs u a nt t o

M. G. L. c. 9 3 A § 9, f or t h e i nj uri e s t h e y h a v e s uff er e d as a r es ult of t h e M L B D ef e n d a nt s’ u nf air

a n d d e c e pti v e a ct s a n d pr a cti c es, i n cl u di n g, wit h o ut li mit ati o n, a ct u al d a m a g e s, st at ut or y d o u bl e

or tr e bl e d a m a g es, i nj u n cti v e a n d/ or ot h er e q uit a bl e r eli ef, a n d/ or att or n e ys’ f e es a n d c o st s.

           B.         C alif o r ni a U nf ai r C o m p etiti o n L a w ( “ U C L ”), C al. B us. & P r o. C o d e § 1 7 2 0 0 .
                      (B r o u g ht o n B e h alf of Pl ai ntiff L o p e z a n d t h e C alif o r ni a S u b cl a ss A g ai nst
                      t h e M L B D ef e n d a nts)
           2 9 6.     At all ti m es m e nti o n e d h er ei n, t h e M L B D ef e n d a nt s e n g a g e d i n tr a d e or

c o m m er c e i n C alif or ni a, i n t h at t h e y a d v ertis e d, off er e d f or s al e, s ol d or distri b ut e d g o o ds or

s er vi c es i n C alif or ni a a n d/ or e n g a g e d i n tr a d e or c o m m er c e dir e ctl y or i n dir e ctl y aff e cti n g t h e

p e o pl e of C alif or ni a.

            T h e M L B D ef e n d a nts’ U n l a wf ul A cts a n d P r a cti c es i n Vi ol ati o n of t h e U C L

           2 9 7.     I nt er n et f a nt as y s p ort s c o m p etiti o ns ar e o nly l e g al i n C alif or ni a w h e n t h e y

c o nstit ut e g a m e s of s kill, i. e., w h e n “all wi n ni n g o ut c o m e s r efl e ct t h e r el ati v e k n o wl e d g e a n d

s kill of t h e p arti ci p a nt s . ” 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) .

           2 9 8.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, u n dis cl o s e d

el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d c orr u pt e d t h e pl a y er

p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s d e p e n d e d, a n d pr e v e nt e d




                                                                       84
            Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 16 of 79



t h e e x er cis e of s kill b y c o nt est a nt s p a yi n g t o p arti ci p at e i n t h e c o nt est s, r e n d eri n g t h e c o nt est s

u nf air.

            2 9 9.    D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s a d v ertis e d, m ar k et e d a n d pr o m ot e d M L B f a nt as y b a s e b all g a m es t o c o ns u m ers i n

C alif or ni a t h at w er e n ot g a m es of s kill.

            3 0 0.    D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s i n d u c e d c o ns u m ers i n C alif or ni a t o p a y e ntr y f e es t o p arti ci p at e i n M L B f a nt as y

b a s e b all g a m e s t h at w er e n ot g a m e s of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al

a n d C alif or ni a l a w.

            3 0 1.




            3 0 2.    T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d u nl a wf ul a ct s a n d

pr a cti c e s i n t h e c o n d u ct of tr a d e or c o m m er c e i n C alif or ni a i n vi ol ati o n of t h e U C L, C al. B us. &

Pr of. C o d e § 1 7 2 0 3 , i n t h at t h e M L B D ef e n d a nt s vi ol at e d (i) t h e UI G E A, 3 1 U. S. C. 5 3 6 1, et

s e q., a n d s p e cifi c all y, 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) , b y m ar k eti n g o n-li n e g a m bli n g c o nt est s,

a n d (ii) t h e C alif or ni a C o ns u m er L e g al R e m e di es A ct, § 1 7 5 0 et s e q. , as d es cri b e d b el o w.

            3 0 3.    T h e M L B D ef e n d a nt s’ u nl a wf ul a ct s a n d pr a cti c e s c a us e d s u bst a nti al i nj uri e s t o

Pl ai ntiff L o p e z a n d ot h er c o n s u m ers i n t h e C alif or ni a S u b cl ass i n t h at t h e M L B D ef e n d a nt s’

u nf air a ct s c a us e d Pl ai ntiff L o p e z a n d t h e C alif or ni a S u b cl ass m e m b ers t o p a y t o p arti ci p at e i n

M L B f a nt as y b as e b all c o nt est s i n C alif or ni a t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y

t h ey p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult,




                                                                       85
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 17 of 79



g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff L o p e z a n d t h e C alif or ni a S u b cl a ss m e m b ers

w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

              T h e M L B D ef e n d a nts’ U nf ai r A cts a n d P r a cti c e s in Vi ol ati o n of t h e U C L

           3 0 4.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s a d v ertis e d, m ar k et e d a n d pr o m ot e d M L B f a nt as y b a s e b all g a m es t o c o ns u m ers i n

C alif or ni a t h at w er e n ot g a m es of s kill.

           3 0 5.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s i n d u c e d c o ns u m ers i n C alif or ni a t o p a y e ntr y f e es t o p arti ci p at e i n M L B f a nt as y

b a s e b all g a m e s t h at w er e n ot g a m e s of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al

a n d C alif or ni a l a w.

           3 0 6.     T h e M L B D ef e n d a nt s r e c ei v e d s u bst a nti al f e e s a n d r e v e n u es as a r es ult of t h eir

a d v ertisi n g, m ar k eti n g a n d pr o m oti n g of M L B f a nt as y b a s e b all g a m es t h at w er e n ot tr u e g a m es

of s kill t o c o ns u m ers i n C alif or ni a.

           3 0 7.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b a s e b all s e a s o ns, t h e M L B

D ef e n d a nt s k n e w t h at t h e y w er e a d v ertisi n g, m ar k eti n g a n d pr o m oti n g M L B f a nt as y b as e b all

g a m e s t h at w er e n ot tr u e g a m e s of s kill t o c o ns u m ers i n C alif or ni a, a n d k n o wi n gl y a n d

i nt e nti o n all y i n d u c e d c o ns u m ers i n C alif or ni a t o p a y e ntry f e es t o p arti ci p at e i n s u c h c o nt est s .

           3 0 8.     T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d u nf air a ct s a n d

pr a cti c e s i n t h e c o n d u ct of tr a d e or c o m m er c e i n C alif or ni a , i n vi ol ati o n of t h e U C L, C al. B us. &

Pr of. C o d e § 1 7 2 0 3, i n t h at t h e M L B D ef en d a nt s’ a ct s a n d pr a cti c e s w er e i m m or al, u n et hi c al,

o p pr essi v e or u ns cr u p ul o us ; c a us e d s u bst a nti al i nj ur y t o Pl ai ntiff L o p e z a n d t h e C alif or ni a

S u b cl a ss ; w er e n ot o ut w ei g h e d b y a n y c o u nt er v aili n g b e n efit s t o c o ns u m ers or c o m p etiti o n ; a n d




                                                                      86
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 18 of 79



t h e i nj uri e s c o ul d n ot r e as o n a bl y h a v e b e e n a v oi d e d. F urt h er, t h e a ct s a n d pr a cti c e s w er e wit hi n

t h e p e n u m br a of c o m m o n l a w, st at ut or y or ot h er est a blis h e d c o n c e pt s of u nf air n e ss.

           3 0 9.     T h e M L B D ef e n d a nt s’ u nf air a ct s a n d pr a cti c es c a us e d s u bst a nti al i nj uri es t o

Pl ai ntiff L o p e z a n d ot h er c o ns u m ers i n t h e C alif or ni a S u b cl ass i n t h at t h e M L B D ef e n d a nt s’

u nf air a ct s c a us e d Pl ai ntiff L o p e z a n d ot h er c o ns u m ers i n t h e C alif or ni a S u b cl ass t o p a y t o

p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s i n C alif or ni a t h at w er e n ot g a m e s of s kill an d t o

l o s e t h e m o n e y t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e,

as a r es ult, g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff L o p e z a n d t h e C alif or ni a S u b cl ass

m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

            T h e M L B D ef e n d a nts’ D e c e pti v e A cts a n d P r a cti c es in Vi ol ati o n of t h e U C L

           3 1 0.     T h e M L B D ef e n d a nt s c a us e d c o ns u m er s t o b e a d vis e d a n d a gr e e, as a pr e -

c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o nt est s, t h at t h e c o nt est s w er e

g a m e s of s kill. Pl ai ntif f Ols o n a n d t h e ot h er m e m b ers of t h e C alif or ni a S u b cl ass e a c h r e c ei v e d

t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d a c k n o wl e d g e d a n d a gr e e d t o

it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o t h e M L B D ef e n d a nt s t hr o u g h t h eir c o ntr a ct u al

r el ati o ns hi p wit h Dr aft Ki n g s).

           3 1 1.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s w er e

a w ar e t h at u n dis cl o s e d el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d

c orr u pt e d t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s

d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air.

           3 1 2.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, but di d n ot dis cl o s e t h at f a ct t o




                                                                       87
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 19 of 79



c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           3 1 3.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s iss u e d

d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a nt as y b a s e b all c o nt est a nt s

t h at t h e M L B D ef e n d a nt s k n e w di d n ot a c c o u nt f or t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g a n d,

t h us, w er e misl e a di n g.

           3 1 4.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, d ef e n d a nt M L B k n o wi n gl y a n d

int e nti o n all y disr e g ar d e d it s l o n g-st a n di n g p u bli c c o m mit m e nt t o m ai nt ai ni n g t h e i nt e grit y of t h e

g a m e of b a s e b all, a n d di d n ot dis cl o s e t o M L B f a nt as y b a s e b all c o nt est a nt s t h at it w o ul d n ot a ct

t o pr e v e nt a n d w o ul d n ot dis cl o s e e gr e gi o us vi ol ati o ns of it s Offi ci al R ul e s b y it s m e m b er Cl u bs

t h at aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s.

           3 1 5.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e d ef e n d a nt Astr o s a n d

d ef e n d a nt R e d S o x – b ot h d ef e n d a nt M L B Cl u bs – c o n c e al e d fr o m t h e p u bli c, i n cl u din g

Pl ai ntiffs a n d t h e Cl a ss es, t h eir i m p er missi bl e el e ctr o ni c si g n st e ali n g a n d iss u e d f als e a n d

misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g t e a m pl a y er p erf or m a n c e s u c c ess t o

l e giti m at e b as e b all f a ct ors. T h e M L B D ef e n d a nt s, alt h o u g h a w ar e, at a mi ni m u m, of t h e Astr o s’

mis c o n d u ct, di d n ot c a us e t h e Astr o s’ f als e st at e m e nt s t o b e c orr e ct e d.

           3 1 6.      T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d d e c e pti v e a ct s

a n d pr a cti c es i n t h e c o n d u ct of tr a d e or c o m m er c e i n C alif or ni a, i n vi ol ati o n of th e U C L, C al.

B us. & Pr of. C o d e § 1 7 2 0 0 et s e q. , i n t h at t h e M L B D ef e n d a nt s’ a ct s a n d pr a cti c es h a d t h e

c a p a cit y t o misl e a d Pl ai ntiff L o p e z a n d ot h er c o ns u m ers i n C alif or ni a , a cti n g r e as o n a bl y u n d er

t h e cir c u mst a n c e s, t o a ct diff er e ntl y fr o m t h e w a y t h e y oth er wis e w o ul d h a v e a ct e d .




                                                                       88
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 20 of 79



           3 1 7.       T h e M L B D ef e n d a nt s’ d e c e pti v e a ct s a n d pr a cti c e s c a us e d s u bst a nti al i nj uri e s t o

Pl ai ntiff L o p e z a n d ot h er c o ns u m ers i n C alif or ni a i n t h at t h e M L B D ef e n d a nt s’ d e c e pti v e

b usi n e ss pr a cti c e s c a us e d Pl ai ntiff L o p e z a n d ot h er c o ns u m ers i n t h e C alif or ni a S u b cl ass t o p a y

t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s t h at w er e n ot g a m es of s kill a n d t o l o s e t h e

m o n e y t h e y p ai d i n e ntr y f e e s o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a

r es ult, g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff L o p e z a n d t h e C alif or n ia S u b cl a ss

m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

           3 1 8.       Pl ai ntiff L o p e z p ai d t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s d uri n g t h e

Cl a ss P eri o d b as e d u p o n t h e c o n d u ct, r e pr es e nt ati o ns a n d o missi o ns of t h e M L B D ef e n d a nt s, as

s et f ort h i n p ar a gr a p hs 1 7 4 -9 1 a b o v e.

           3 1 9.       As a r es ult of t h e M L B D ef e n d a nt s’ u nl a wf ul, u nf air a n d fr a u d ul e nt a ct s a n d

pr a cti c e s i n vi ol ati o n of U C L, C al. B us. & Pr of. C o d e § 1 7 2 0 0 et s e q ., Pl ai ntiff L o p e z a n d t h e

C alif or ni a S u b cl a ss m e m b e rs s e e k c o m p e ns at or y r estit uti o n of t h e e ntr y f e es t h e y p ai d a n d l o st

as a r es ult of t h e M L B D ef e n d a nt s’ a ct s of u nf air c o m p etiti o n i n vi ol ati o n of t h e U C L,

dis g or g e m e nt of t h e M L B D ef e n d a nt s ’ u nj ust g ai ns, a n d s u c h ot h er e q uit a bl e or i nj u n cti v e r eli ef

as m a y b e a p pr o pri at e , a n d r e as o n a bl e att or n e y s’ f e es ( p urs u a nt t o C al. C o d e of Ci v. Pr o c. §

1 0 2 1. 5).

           C .          C alif o r ni a C o ns u m e r L e g al R e m e di es A ct ( “ C L R A ”). C al. Ci v. § 1 7 5 0 et s e q .
                        (B r o u g ht o n B e h alf of Pl ai ntiff L o p e z a n d t h e C alif o r ni a S u b cl a ss A g ai nst
                        t h e M LB D ef e n d a nts)
               T h e M L B D ef e n d a n ts’ U nl a wf ul B usi n ess P r a cti c es i n Vi ol ati o n of t h e C L R A

           3 2 0.       T h e M L B D ef e n d a nt s c a us e d c o ns u m er s i n C alif or ni a t o b e a d vis e d a n d a gr e e, as

a pr e -c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b as e b all c o nt est s, t h at t h e c o nt est s

w er e g a m es of s kill. Pl ai ntiff L o p e z a n d t h e ot h er m e m b ers of t h e C alif or ni a S u b cl ass e a c h

r e c ei v e d t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d a c k n o wl e d g e d a n d


                                                                        89
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 21 of 79



a gr e e d t o it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o t h e M L B D ef e n d a nt s t hr o u g h t h eir

c o ntr a ct u al r el ati o ns hi p wit h Dr aft Ki n gs) .

           3 2 1.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s w er e

a w ar e t h at u n dis cl o s e d el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d

c orr u pt e d t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s

d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air.

           3 2 2.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, b ut di d n ot dis cl o s e t h at f a ct t o

c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           3 2 3.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s iss u e d

d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a nt as y b a s e b all c o nt est a nt s

t h at t h e M L B D ef e n d a nt s k n e w di d n ot a c c o u nt f or t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g a n d,

t h us, w er e misl e a di n g.

           3 2 4.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, d ef e n d a nt M L B k n o wi n gl y a n d

i nt e nti o n all y disr e g ar d e d it s l o n g-st a n di n g p u bli c c o m mit m e nt t o m ai nt ai ni n g t h e i nt e grit y of t h e

g a m e of b a s e b all, a n d di d n ot dis cl o s e t o M L B f a nt as y b a s e b all c o nt est a nt s t h at it w o ul d n ot a ct

t o pr e v e nt a n d w o ul d n ot dis cl o s e e gr e gi o us vi ol ati o ns of it s Offi ci al R ul e s b y it s m e m b er Cl u bs

t h at aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s.

           3 2 5.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e d ef e n d a nt Astr o s a n d

d ef e n d a nt R e d S o x – b ot h d ef e n d a nt M L B Cl u bs – c o n c e al e d fr o m t h e p u bli c, i n cl u di n g

Pl ai ntiffs a n d t h e Cl a ss es, t h eir i m p er missi bl e el e ctr o ni c si g n st e ali n g a n d iss u e d f als e a n d

misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g t e a m pl a y er p erf or m a n c e s u c c ess t o




                                                                       90
            Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 22 of 79



l e giti m at e b as e b all f a ct ors. T he M L B D ef e n d a nt s, alt h o u g h a w ar e, at a mi ni m u m, of t h e Astr o s’

mis c o n d u ct, di d n ot c a us e t h e Astr o s’ f als e st at e m e nt s t o b e c orr e ct e d.

            3 2 6.     T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d u nl a wf ul b u si n ess

pr a cti c e s i n vi ol ati o n of t h e C L R A, C al. C i v. § 1 7 7 0 a, i n t h at t h e M L B D ef e n d a nt s e n g a g e d i n

pr o s cri b e d c o n d u ct b y, i nt er ali a: “ Misr e pr es e nti n g t h e s o ur c e, s p o ns ors hi p, a p pr o v al, or

c ertifi c ati o n of g o o ds a n d s er vi c e s. ” ( § 1 7 7 0( a)( 2)); “ R e pr es e nti n g t h at g o o ds or s er vi c es h a v e

s p o ns ors hi p, a p pr o val, c h ar a ct eristi c s, i n gr e di e nt s, us es, b e n efit s, or q u a ntiti e s t h at t h e y d o n ot

h a v e …. ” ( § 1 7 7 0( a)( 5)); “ R e pr es e nti n g t h at g o o ds or s er vi c es ar e of a p arti c ul ar st a n d ar d, q u alit y,

or gr a d e, or t h at g o o ds ar e of a p arti c ul ar st yl e or m o d el, if t h e y ar e of a n ot h er. ” ( § 1 7 7 0( a)( 7));

“ A d v ertisi n g g o o ds or s er vi c e s wit h i nt e nt n ot t o s ell t h e m a s a d v ertis e d. ” ( § 1 7 7 0( a)( 9)); a n d

“ R e pr es e nti n g t h at a tr a ns a cti o n c o nf er s or i n v ol v e s ri g ht s, r e m e di es, or o bli g ati o ns t h at it d o es

n ot h a v e or i n v ol v e, or t h at ar e pr o hi bit e d b y l a w. ” ( § 1 7 7 0( a)( 1 4)). I n p arti c ul ar, t h e M L B

D ef e n d a nt s:

                       a. mis r e pr es e nte d t h at t h e M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill
                          w h e n t h e y w er e n ot ;

                       b. f aile d t o dis cl o s e t h at t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m es of
                          s kill, w hi c h w a s k n o w n t o t h e M L B D ef e n d a nt s at t h e ti m e of t h e tr a ns a cti o n ,
                          a n d w hi c h f ail ur e t o dis cl o s e w as i nt e n d e d b y t h e M L B D ef e n d a nt s t o i n d u c e
                          c o ns u m er s i nt o p a yi n g e ntr y f e e s t o p arti ci p at e i n M L B f a nt as y b as e b all
                          c o nt est s w hi c h t h e c o ns u m er w o ul d n ot h a v e e n t er e d h a d t h e i nf or m ati o n b e e n
                          dis cl o s e d;

                       c. A d v ertis e d M L B f a nt as y b as e b all c o nt est s as g a m e s of s kill wit h t h e i nt e nt n ot
                          t o c o n d u ct t h e m as a d v ertis e d.

            3 2 7.     Pl ai ntiff L o p e z a n d ot h er c o ns u m ers i n C alif or ni a r eli e d o n t h e M L B D ef e n d a nt s

fr a u d ul e nt misr e pr es e nt ati o ns t h at t h e M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill i n

d e ci di n g t o p a y t o p arti ci p at e i n s u c h c o nt est s.




                                                                         91
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 23 of 79



           3 2 8.     T h e M L B D ef e n d a nt s’ u nl a wf ul b usi n e ss pr a cti c e s c a us e d s u bst a nti al i nj uri es t o

Pl ai ntiff L o p e z a n d ot h er c o ns u m ers i n C alif or ni a i n t h at t h e y c a us e d Pl ai ntiff L o p e z a n d ot h er

c o ns u m ers i n t h e C alif or ni a S u b cl a ss t o p a y t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s t h at

w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot

all o w t h e m t o us e s kill a n d w er e, as a r es ult, g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff

L o p e z a n d t h e C alif or ni a S u b cl ass m e m b er s w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

           3 2 9.     Pl ai ntiff L o p e z p ai d t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s d uri n g t h e

Cl a ss P eri o d b as e d u p o n t h e c o n d u ct, r e pr es e nt ati o ns a n d o missi o ns of t h e M L B D ef e n d a nt s, as

s et f ort h i n p ar a gr a p hs 1 7 4 -9 1 a b o v e.

           3 3 0.     Pl ai ntiff L o p e z a n d t h e C alif or ni a S u b cl a ss m e m b ers s e e k r eli ef , p urs u a nt t o t h e

C L R A, C al. Ci v. § 1 7 5 0 et s e q. , f or t h e i nj uri es t h e y h a v e s uff ere d as a r es ult of t h e M L B

D ef e n d a nt s’ u nl a wf ul b usi n e ss pr a cti c e s , i n cl u di n g, wit h o ut li mit ati o n, a ct u al e c o n o mi c d a m a g es

a n d st at ut or y d a m a g es r e c o v er a bl e p urs u a nt t o t h e C L R A , r estit uti o n, i nj u n cti v e r eli ef or ot h er

e q uit a bl e r eli ef as a p pli c a bl e, p u niti v e d a m a g es a s a p pli c a bl e, a n d att or n e ys’ f e es a n d c o st s..

          D.          T e x as D e c e pti v e T r a d e P r a cti c es A ct ( “ T D T P A ”), T e x. B us. & C o m. C o d e §
                      1 7. 4 1 et s e q. ( B r o u g ht o n B e h alf of Pl ai ntiff B a r b e r a n d t h e T e x as S u b cl ass
                      A g ai nst t h e M L B D ef e n d a nts)

           3 3 1.     Pl ai ntiff B ar b er a n d t h e T e x as S u b cl ass M e m b ers ar e “ c o ns u m er s ” as d efi n e d b y

T e x. B us. & C o m. C o d e. § 1 7. 4 5( 4).

           3 3 2.     At all ti m es m e nti o n e d h er ei n, t h e M L B D ef e n d a nt s e n g a g e d i n tr a d e or

c o m m er c e i n T e x as, as d efi n e d b y T e x. B us. & C o m. C o d e. § 1 7. 4 5( 6) i n t h at t h e y a d v ertis e d,

of f er e d f or s al e, s ol d or distri b ut e d g o o ds or s er vi c es i n T e x a s a n d/ or e n g a g e d i n tr a d e or

c o m m er c e dir e ctl y or i n dir e ctl y aff e cti n g t h e p e o pl e of T e x as.




                                                                      92
            Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 24 of 79



                     T h e M L B D ef e n d a nts’ U n c o ns ci o n a bl e A ct i o n o r C o u rs e of A cti o n
                                                I n Vi ol ati o n of t h e T D T P A

            3 3 3.     I nt er n et f a nt as y s p ort s c o m p etiti o ns ar e o nl y l e g al i n T e x a s w h e n t h e y c o nstit ut e

g a m e s of s kill, i. e., w h e n “all wi n ni n g o ut c o m e s r efl e ct t h e r el ati v e k n o wl e d g e a n d s kill of t h e

p arti ci p a nt s . ” 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) .

            3 3 4.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, u n dis cl o s e d

el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d c orr u pt e d t h e pl a y er

p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s d e p e n d e d, a n d pr e v e nt e d

t h e e x er cis e of s kill b y c o nt est a nt s p a yi n g t o p arti ci p at e i n t h e c o nt est s, r e n d eri n g t h e c o nt est s

u nf air.

            3 3 5.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s a d v ertis e d, m ar k et e d a n d pr o m ot e d M L B f a nt as y b a s e b all g a m es t o c o ns u m ers i n

T e x as t h at w er e n ot g a m es of s kill.

            3 3 6.     D u ri n g t h e                    2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s i n d u c e d c o ns u m ers i n T e x a s t o p a y e ntr y f e e s t o p arti ci p at e i n M L B f a nt as y b a s e b all

g a m e s t h at w er e n ot g a m es of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al a n d

T e x as l a w.

            3 3 7.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e y w er e a d v ertisi n g, m ar k eti n g a n d pr o m oti n g M L B f a nt as y b a s e b all g a m es t h at w er e n ot tr u e

g a m e s of s kill t o c o ns u m ers i n T e x as , a n d k n o wi n gl y a n d i nt e nti o n all y i n d uc e d c o ns u m ers i n

T e x as t o p a y e ntr y f e e s t o p arti ci p at e i n s u c h c o nt est s .

            3 3 8.




                                                                       93
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 25 of 79



           3 3 9.       T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d a n

u n c o ns ci o n a bl e a cti o n or c o urs e of a cti o n i n t h e c o n d u ct of tr a d e or c o m m er c e, i n vi ol ati o n of

T e x. B us. & C o m. C o d e. § § 1 7. 5 0( a)( 3) a n d 1 7. 4 5 ( 5), i n t h at t h e M L B D ef e n d ant s’ a ct s a n d

pr a cti c e s t o o k a d v a nt a g e, t o c o ns u m ers’ d etri m e nt, of c o ns u m ers’ l a c k of k n o wl e d g e t o a gr o ssl y

u nf air d e gr e e .

           3 4 0.       T h e M L B D ef e n d a nt s’ u n c o ns ci o n a bl e a cti o n or c o urs e of a cti o n c a us e d

s u bst a nti al i nj uri es t o Pl ai ntiff B ar b er a n d ot h er c o ns u m er s i n t h e T e x as S u b cl ass i n t h at t h e

M L B D ef e n d a nt s’ u n c o ns ci o n a bl e a ct s c a us e d Pl ai ntiff B ar b er a n d ot h er c o ns u m ers i n t h e T e x a s

S u b cl a ss t o p a y t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s i n T e x a s t h at w er e n ot g a m es of

s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill

a n d w er e, as a r es ult, g a m es of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff B ar b er a n d t h e T e x as

S u b cl a ss m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

                           T h e M L B D ef e n d a nts’ F als e, Misl e a di n g o r D e c e pti v e A cts
                                      a n d P r a cti c es i n Vi ol ati o n of t h e T D T P A

           3 4 1.       T h e M L B D ef e n d a nt s c a us e d c o ns u m er s i n T e x a s t o b e a d vis e d a n d a gr e e, as a

pr e -c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o nt est s, t h at t h e c o nt est s

w er e g a m es of s kill. Pl ai nt iff B ar b er a n d t h e ot h er m e m b ers of t h e T e x as S u b cl ass e a c h r e c ei v e d

t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d a c k n o wl e d g e d a n d a gr e e d t o

it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o t h e M L B D ef e n d a nt s t hr o u g h t h eir c o ntr a ct u al

r el ati o ns hi p wit h Dr aft Ki n g s).

           3 4 2.       D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s w er e

a w ar e t h at u n dis cl o s e d el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d

c orr u pt e d t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a n t as y b as e b all c o nt est s

d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air.



                                                                       94
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 26 of 79



           3 4 3.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, b ut di d n ot dis cl o s e t h at f a ct t o

c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           3 4 4.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s iss u e d

d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a nt as y b a s e b all c o nt est a nt s

t h at t h e M L B D ef e n d a nt s k n e w di d n ot a c c o u nt f or t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g a n d,

t h us, w er e misl e a di n g.

           3 4 5.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, d ef e n d a nt M L B k n o wi n gl y a n d

i nte nti o n all y disr e g ar d e d it s l o n g-st a n di n g p u bli c c o m mit m e nt t o m ai nt ai ni n g t h e i nt e grit y of t h e

g a m e of b a s e b all, a n d di d n ot dis cl o s e t o M L B f a nt as y b a s e b all c o nt est a nt s t h at it w o ul d n ot a ct

t o pr e v e nt a n d w o ul d n ot dis cl o s e e gr e gi o us vi ol ati o ns of it s Offi ci al R ul e s b y it s m e m b er Cl u bs

t h at aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s.

           3 4 6.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e d ef e n d a nt Astr o s a n d

d ef e n d a nt R e d S o x – b ot h d ef e n d a nt M L B Cl u bs – c o n c e al e d fr o m t h e p u bli c, i n cl u di n g

Pl ai ntiffs a n d t h e Cl a ss es, t h eir i m p er missi bl e el e ctr o ni c si g n st e ali n g a n d iss u e d f als e a n d

misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g t e a m pl a y er p erf or m a n c e s u c c ess t o

l e giti m at e b as e b all f a ct ors. T h e M L B D ef e n d a nt s, alt h o u g h a w ar e, at a mi ni m u m, of t h e Astr o s’

mis c o n d u ct, di d n ot c a us e t h e Astr o s’ f als e st at e m e nt s t o b e c orr e ct e d.

           3 4 7.      T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d f als e, misl e a di n g

or d e c e pti v e a ct s a n d pr a cti c e s i n t h e c o n d u ct of tr a d e or c o m m er c e , i n vi ol ati o n of T e x. B us. &

C o m. C o d e. § 1 7. 5 0( a)( 1) , i n t h at t h e M L B D ef e n d a nt s e n g a g e d i n pr o s cri b e d c o n d u ct b y, i nt er

ali a: “ R e pr e s e nti n g t h at g o o ds or s er vi c e s h a v e s p o ns ors hi p, a p pr o v al, c h ar a ct eristi cs,




                                                                       95
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 27 of 79



i n gr e di e nt s, us es, b e n efit s, or q u a ntiti es t h at t h e y d o n ot h a v e …. ” ( § 1 7. 4 6 ( a)( 5)); “ R e pr es e nti n g

t h at g o o ds or s er vi c e s ar e of a p arti c ul ar st a n d ar d, q u alit y, or gr a d e, or t h at g o o ds ar e of a

p arti c ul ar st yl e or m o d el, if t h e y ar e of a n ot h er. ” ( § 1 7. 4 6 ( a)( 7)); “ A d v ertisi n g g o o ds or s er vi c e s

wit h i nt e nt n ot t o s el l t h e m a s a d v ertis e d. ” ( § 1 7. 4 6( a)( 9)); a n d “ R e pr e s e nti n g t h at an a gr e e m e nt

c o nf ers or i n v ol v es ri g ht s, r e m e di e s, or o bli g ati o ns t h at it d o es n ot h a v e or i n v ol v e, or t h at ar e

pr o hi bit e d b y l a w. ” ( § 1 7 . 4 6( a)( 12 )). I n p arti c ul ar, t h e M L B D ef e n d a nt s:

                      a. mis r e pres e nt e d t h at t h e M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill
                         w h e n t h e y w er e n ot ;

                      b. f aile d t o dis cl o s e t h at t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m es of
                         s kill, w hi c h w a s k n o w n t o t h e M L B D ef e n d a nt s at t h e ti m e of t h e tr a ns a cti o n ,
                         a n d w hi c h f ail u r e w as i nt e n d e d b y t h e M L B D ef e n d a nt s t o i n d u c e c o ns u m ers
                         i nt o p a yi n g e ntr y f e e s t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s w hi c h
                         t h e c o ns u m er w o ul d n ot h a v e e nt er e d h a d t h e i nf or m ati o n b e e n dis cl o s e d;

                      c. c a us e d, f or t h e p ur p o s e of i n d u ci n g c o ns u m er s t o p a y t o p arti ci p at e i n M L B
                         f a nt as y b a s e b all c o nt est s, st at e m e nt s a b o ut t h e c o nt est s t h at t h e y k n e w
                         m at eri all y misr e pr e s e nt e d t h e c h ar a ct er of t h e c o nt est s

                      d. a d v ertis e d M L B f a nt as y b as e b all c o nt est s as g a m e s of s kill wit h t h e i nt e nt n ot
                         t o c o n d u ct t h e m as ad v ertis e d.

           3 4 8.     T h e M L B D ef e n d a nt s’ f als e, misl e a di n g a n d d e c e pti v e a ct s a n d pr a cti c es c a us e d

s u bst a nti al i nj uri es t o Pl ai ntiff B ar b er a n d ot h er c o ns u m er s i n T e x a s i n t h at t h e y c a u s e d Pl ai ntiff

B ar b er a n d ot h er c o ns u m ers i n t h e T e x as S u b cl ass t o p a y t o p arti cip at e i n M L B f a nt as y b a s e b all

c o nt est s t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y f e es o n c o nt est s

t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult, g a m es of c h a n c e t h at w er e ill e g al a n d

t h at Pl ai ntiff B ar b er a n d t h e T e xa s S u b cl a ss m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

           3 4 9.     Pl ai ntiff B ar b er p ai d t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s d uri n g t h e

Cl a ss P eri o d b as e d u p o n t h e c o n d u ct, r e pr es e nt ati o ns a n d o missi o ns of t h e M L B D ef e n d a nt s, as

s et f ort h i n p ar a gr a p hs 1 9 2 -2 0 6 a b o v e.




                                                                      96
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 28 of 79



           3 5 0.        Pl ai ntiff B ar b er a n d t h e T e x as S u b cl ass m e m b ers s e e k r eli ef , p urs u a nt t o T e x.

B us. & C o m. C o d e. § 1 7. 5 0( a)( 1), f or t h e i nj uri es t h e y h a v e s uff er e d as a r es ult of t h e M L B

D ef e n d a nt s’ u nf air a n d d e c e pti v e a ct s a n d pr a cti c e s, i n cl u di n g, wit h o ut li mit ati o n, a ct u al

e c o n o mi c d a m a g e s, st at ut or y tr e bl e d a m a g es f or t h e M L B D ef e n d a nt s’ k n o wi n g vi ol ati o ns of t h e

T D U T P A, a n d ot h er r eli ef, i n cl u di n g att or n e ys’ f e es a n d c o st s, r e c o v er a bl e u n d er t h e A ct.

          E.             Fl o ri d a D e c e pti v e a n d U nf ai r T r a d e P r a cti c es A ct ( “ F DU T P A ”) , F L A . S T           AT     .
                         § 5 0 1 , et s e q. ( B r o u g ht o n B e h alf of Pl ai ntiff Cliff o r d a n d t h e Fl o ri d a
                         S u b cl ass A g ai nst t h e M L B D ef e n d a nts)

           3 5 1.        Pl ai ntiff Cliff or d a n d t h e Fl ori d a S u b cl a ss M e m b er s ar e “ c o ns u m ers, ” as d efi n e d

b y t he F L A .S T   AT.§       5 0 1. 2 0 3( 7) .

           3 5 2.        At all ti m es m e nti o n e d h er ei n, t h e M L B D ef e n d a nt s e n g a g e d i n tr a d e or

c o m m er c e i n Fl ori d a , as d efi n e d b y F L A . S T      AT.§    5 0 1. 2 0 3( 8), i n t h at t h e y a d v ertis e d, off er e d f or

s al e, s ol d or distri b ut e d g o o ds or s er vi c es i n Fl ori d a a n d/ or e n g a g e d i n tr a d e or c o m m er c e

dir e ctl y or i n dir e ctl y aff e cti n g t h e p e o pl e of Fl ori d a .

                                    T h e M L B D ef e n d a nts’ U nf ai r A cts a n d P r a cti c e s
                                                I n Vi ol ati o n of t h e F D U T P A

           3 5 3.        I nt er n et f a nt as y s p ort s c o m p etiti o ns ar e o nl y l e g al i n Fl ori d a w h e n t h e y c o nstit ut e

g a m e s of s kill, i. e., w h e n “all wi n ni n g o ut c o m e s r efl e ct t h e r el ati v e k n o wl e d g e a n d s kill of t h e

p arti ci p a nt s . ” 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) .

           3 5 4.        D uri n g t h e                    2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, u n dis cl o s e d

el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d c orr u pt e d t h e pl a y er

p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est a nt s d e p e n d e d, a n d

pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s p a yi n g t o p arti ci p at e i n t h e c o nt est s, r e n d eri n g t h e

c o nt est s u nf air.




                                                                         97
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 29 of 79



           3 5 5.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s a d v ertis e d, m ar k et e d a n d pr o m ot e d M L B f a nt as y b a s e b all g a m es t o c o ns u m ers i n

Fl ori d a t h at w er e n ot g a m es of s kill.

           3 5 6.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s i n d u c e d c o ns u m ers i n Fl ori d a t o p a y e ntr y f e es t o p arti ci p at e i n M L B f a nt as y

b a s e b all g a m e s t h at w er e n ot g a m e s of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al

a n d Fl ori d a l a w.

           3 5 7.     D uri n g t h e                     2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B

D ef e n d a nt s k n e w t h at t h e y w er e a d v ertis i n g, m ar k eti n g a n d pr o m oti n g M L B f a nt as y b as e b all

g a m e s t h at w er e n ot tr u e g a m e s of s kill t o c o ns u m ers i n Fl ori d a , a n d k n o wi n gl y a n d i nt e nti o n all y

i n d u c e d c o ns u m er s i n Fl ori d a t o p a y e ntr y f e es t o p arti ci p at e i n s u c h c o nt est s .

           3 5 8.




           3 5 9.     T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d u nf air a ct s a n d

pr a cti c e s i n t h e c o n d u ct of tr a d e or c o m m er c e i n t h at t h e M L B D ef e n d a nt s’ a ct s a n d pr a cti c es

w er e ill e g al, i m m or al, u n et hi c al, o p pr essi v e or u ns cr u p ul o us.

           3 6 0.     T h e M L B D ef e n d a nt s’ u nf air a ct s a n d pr a cti c es c a us e d s u bst a nti al i nj uri es t o

Pl ai ntiff Cliff or d a n d ot h er c o ns u m er s i n t h e Fl ori d a S u b cl ass i n t h at t h e M L B D ef e n d a nt s’

u nf air a ct s c a us e d Pl ai ntiff Cliff or d a n d ot h er c o ns u m ers t o p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s i n Fl ori d a t h at w er e n ot g a m es of s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y

f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult, g a m e s of c h a n c e t h at




                                                                       98
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 30 of 79



w er e ill e g al a n d t h at Pl ai ntiff Cliff or d a n d t h e Fl ori d a S u b cl ass m e m b ers w o ul d n ot h a v e c h o s e n

t o e n g a g e i n.

           T h e M L B D ef e n d a nts’ D e c e pti v e A cts a n d P r a cti c es i n Vi ol ati o n of t h e F D U T P A

           3 6 1.      T h e M L B D ef e n d a nt s c a us e d c o ns u m er s t o b e a d vis e d a n d a gr e e, as a pr e -

c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o nt est s, t h at t h e c o nt est s w er e

g a m e s of s kill. Pl ai ntiff Cliff or d a n d t h e ot h er m e m b ers o f t h e Fl ori d a S u b c l a ss e a c h r e c ei v e d

t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d a c k n o wl e d g e d a n d a gr e e d t o

it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o t h e M L B D ef e n d a nt s t hr o u g h t h eir c o ntr a ct u al

r el ati o ns hi p wit h Dr aft Ki n g s).

           3 6 2.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s w er e

a w ar e t h at u n dis cl o s e d el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d

c orr u pt e d t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s

d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air.

           3 6 3.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, b ut di d n ot dis cl o s e t h at f a ct t o

c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           3 6 4.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s iss u e d

d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a n t as y b a s e b all c o nt est a nt s

t h at t h e M L B D ef e n d a nt s k n e w di d n ot a c c o u nt f or t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g a n d,

t h us, w er e misl e a di n g.

           3 6 5.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, d ef e n d a nt M L B k n o wi n gl y a n d

i nt e nti o n all y disr e g ar d e d it s l o n g-st a n di n g p u bli c c o m mit m e nt t o m ai nt ai ni n g t h e i nt e grit y of t h e




                                                                       99
            Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 31 of 79



g a m e of b a s e b all, a n d di d n ot dis cl o s e t o M L B f a nt as y b a s e b all c o nt est a nt s t h at it w o ul d n ot a ct

t o pr e v e nt a n d w o ul d n ot dis cl o s e e gr e gi o us vi ol ati o ns of it s Offi ci al R ul e s b y it s m e m b er Cl u bs

t h at aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s.

            3 6 6.    D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e d ef e n d a nt Astr o s a n d

d ef e n d a nt R e d S o x – b ot h d ef e n d a nt M L B Cl u bs – c o n c e al e d fr o m t h e p u bli c, i n cl u di n g

Pl ai ntiffs a n d t h e Cl a ss es, t h e ir i m p er missi bl e el e ctr o ni c si g n st e ali n g a n d iss u e d f als e a n d

misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g t e a m pl a y er p erf or m a n c e s u c c ess t o

l e giti m at e b as e b all f a ct ors. T h e M L B D ef e n d a nt s, alt h o u g h a w ar e, at a mi ni m u m, of t h e Astr o s’

mis c o n d u ct, di d n ot c a us e t h e Astr o s’ f als e st at e m e nt s t o b e c orr e ct e d.

            3 6 7.    T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d d e c e pti v e a ct s

a n d pr a cti c es i n t h e c o n d u ct of tr a d e or c o m m er c e i n t h at t h e M L B D ef e n d a nt s’ a ct s a n d

pr a cti c e s h a d t h e c a p a cit y t o misl e a d Pl ai ntiff Cliff or d a n d ot h er c o ns u m ers i n Fl ori d a , a cti n g

r e as o n a bl y u n d er t h e cir c u mst a n c es, t o a ct diff er e ntl y fr o m t h e w a y t h e y ot h er wis e w o ul d h a v e

a ct e d.

            3 6 8.    T h e M L B D ef e n d a nt s’ d e c e pti v e a ct s a n d pr a cti c e s c a us e d s u bst a nti al i nj uri e s t o

Pl ai ntif f Cliff or d a n d ot h er c o ns u m er s i n Fl ori d a i n t h at t h e M L B D ef e n d a nt s’ d e c e pti v e b u si n ess

pr a cti c e s c a us e d Pl ai ntiff Cliff or d a n d ot h er c o ns u m ers i n t h e Fl ori d a S u b cl ass t o p a y t o

p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y

t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult,

g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff Cliff or d a n d t h e Fl ori d a S u b cl a ss m e m b ers

w o ul d n ot h a v e c h o s e n t o e n g a g e i n.




                                                                     100
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 32 of 79



           3 6 9.      Pl ai ntiff Cliff or d p ai d t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s d uri n g t h e

Cl a ss P eri o d b as e d u p o n t h e c o n d u ct, r e pr es e nt ati o ns a n d o missi o ns of t h e M L B D ef e n d a n t s, as

s et f ort h i n p ar a gr a p hs 2 0 7 -2 3 a b o v e.

           3 7 0.      Pl ai ntiff Cliff or d a n d t h e Fl ori d a S u b cl a ss m e m b ers s e e k r eli ef f or t h e i nj uri e s

t h e y h a v e s uff er e d as a r es ult of t h e M L B D ef e n d a nt s’ u nf air a n d d e c e pti v e a ct s a n d pr a cti c e s, as

pr o vi d e d b y F L A . S T   AT.§   5 0 1. 2 1 1 a n d a p pli c a bl e l a w.

          F.           C ol o r a d o C o ns u m e r P r ot e cti o n A ct ( “ C C P A ”), C.R. S. § 6 -1 -1 0 1, et s e q.
                       ( B r o ug ht o n B e h alf of Pl ai ntiff Li pt a k a n d t h e C ol o r a d o S u b cl ass A g ai nst t h e
                       M L B D ef e n d a nts)

           3 7 1.      T h e M L B D ef e n d a nt s a n d t h e C ol or a d o S u b cl a ss M e m b ers ar e “ p ers o ns ” as

d efi n e d b y C. R. S. § 6 -1 -1 0 2( 6) .

           3 7 2.      At all ti m es m e nti o n e d h er ei n, i n t h e c o urs e of t h eir b usi n ess, th e M L B

D ef e n d a nt s a d v ertis e d, off er e d f or s al e, s ol d or distri b ut e d g o o ds or s er vi c es i n C ol or a d o .

           3 7 3.      I nt er n et f a nt as y s p ort s c o m p etiti o ns ar e o nl y l e g al i n C ol or a d o w h e n t h e y

c o nstit ut e g a m e s of s kill, i. e., w h e n “all wi n ni n g o ut c o m e s r efl e ct t h e r el ati v e k n o wl e d g e a n d

s kill of t h e p arti ci p a nt s . ” 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) .

           3 7 4.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s w er e

a w ar e t h at u n dis cl o s e d el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d

c orr u pt e d t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s

d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air g a m e s

of c h a n c e a n d ill e g al.

           3 7 5.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, b ut di d n ot dis cl o s e t h at f a ct t o




                                                                      101
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 33 of 79



c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           3 7 6.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s iss u e d

d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a nt as y b a s e b all c o nt est a nt s

t h at t h e M L B D ef e n d a nt s k n e w di d n ot a c c o u nt f or t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g a n d,

t h us, w er e misl e a di n g.

           3 7 7.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, d ef e n d a nt M L B k n o wi n gl y a n d

i nt e nti o n all y disr e g ar d e d it s l o n g-st a n di n g p u bli c c o m mit m e nt t o m ai nt ai ni n g t h e i nt e grit y of t h e

g a m e of b a s e b all, a n d di d n ot dis cl o s e t o M L B f a nt as y b a s e b all c o nt est a nt s t h at it w o ul d n ot a ct

t o pr e v e nt a n d w o ul d n ot dis cl o s e e gr e gi o us vi ol ati o ns of it s Offi ci al R ul e s b y it s m e m b er Cl u bs

t h at aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s.

           3 7 8.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e d ef e n d a nt Astr o s a n d

d ef e n d a nt R e d S o x – b ot h d ef e n d a nt M L B Cl u bs – c o n c e al e d fr o m t h e p u bli c, i n cl u di n g

Pl ai ntiff Li pt a k a n d t h e C ol or a d o S u b c l a ss, t h eir i m p er missi bl e el e ctr o ni c si g n st e ali n g a n d

iss u e d f als e a n d misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g t e a m pl a y er p erf orm a n c e

s u c c ess t o l e giti m at e b a s e b all f a ct ors. T h e M L B D ef e n d a nt s, alt h o u g h a w ar e, at a mi ni m u m, of

t h e Astr o s’ mis c o n d u ct, di d n ot c a us e t h e Astr o s’ f als e st at e m e nt s t o b e c orr e ct e d.

           3 7 9.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s

a d v e rtis e d, m ar k et e d a n d pr o m ot e d M L B f a nt as y b as e b all g a m e s t o c o ns u m ers i n C ol or a d o t h at

w er e n ot g a m e s of s kill.

           3 8 0.      T h e M L B D ef e n d a nt s c a us e d c o ns u m er s t o b e a d vis e d a n d a gr e e, as a pr e -m ar k et

c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o n t est s, t h at t h e c o nt est s w er e

g a m e s of s kill. Pl ai ntiff Li pt a k a n d t h e ot h er m e m b ers of t h e C ol or a d o S u b c l a ss e a c h r e c ei v e d




                                                                      102
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 34 of 79



t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d a c k n o wl e d g e d a n d a gr e e d t o

it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o t h e M L B D ef e n d a nt s t hr o u g h t h eir c o ntr a ct u al

r el ati o ns hi p wit h Dr aft Ki n g s).

           3 8 1.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s i n d u c e d

c o ns u m ers i n C ol or a d o t o p a y e ntr y f e es t o p arti ci p at e i n M L B f a nt as y b as e b all g a m e s t h at wer e

n ot g a m es of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al a n d C ol or a d o l a w.

           3 8 2.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e y w er e a d v ertisi n g, m ar k eti n g a n d pr o m oti n g M L B f a nt as y b a s e b all g a m es t h at w er e n ot tr u e

g a m e s of s kill t o c o ns u m ers i n C ol or a d o , a n d k n o wi n gl y a n d i nt e nti o n all y i n d u c e d c o ns u m ers i n

C ol or a d o t o p a y e ntr y f e es t o p arti ci p at e i n s u c h c o nt est s .

           3 8 3.




           3 8 4.     T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d u nf air a n d

d e c e pti v e a ct s a n d pr a cti c e s i n t h e c o urs e of t h e M L B D ef e n d a nt s’ b u si n ess i n C ol or a d o i n t h at

t h e M L B D ef e n d a nt s e n g a g e d i n pr o s cri b e d c o n d u ct b y (a ) “ K n o wi n gl y m a k[i n g] a f als e

r e pr es e nt ati o n as t o t h e c h ar a ct eristi c s, i n gr e di e nt s, us es, b e n efit s, alt er ati o ns, or q u a ntiti e s of

g o o ds, f o o d, s er vi c es, or pr o p ert y ” ( C. R. S. § 6 -1 -1 0 1( e)) ; “ R e pr e s e nt[i n g] t h at g o o ds, f o o d,

s er vi c es, or pr o p ert y ar e of a p arti c ul ar st a n d ar d, q u alit y, or gr a d e, or t h at g o o ds ar e of a

p arti c ul ar st yl e or m o d el if h e k n o ws or s h o ul d k n o w t h e y ar e of a n ot h er” ( C. R. S. § 6 -1 -1 0 1( g)) ;

“ A d v ertis[i n g] g o o ds, s er vi c es, or pr o p ert y wit h i nt e nt n ot t o s ell t h e m as a d v ertis e d ” ( C. R. S. §

6 -1 -1 0 1(i)) ; a n d “ F ail[i n g] t o dis cl o s e m at eri al i nf or m ati o n c o n c er ni n g g o o ds, s er vi c es, or

pr o p ert y w hi c h i nf or m ati o n w as k n o w n at t h e ti m e of a n a d v ertis e m e nt or s al e if s u c h f ail ur e t o




                                                                      103
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 35 of 79



dis cl o s e s u c h i nf or m ati o n w as i nt e n d e d t o i n d u c e t h e c o ns u m er t o e nt er i nt o a tr a ns a cti o n ”

(C. R. S. § 6 -1 -1 0 1( u)) . I n p arti c ul ar, t h e M L B D ef e n d a nt s :

                      a. mis r e pr es e nte d t h at t h e M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill
                         w h e n t h e y w er e n ot ;

                      b. f aile d t o dis cl o s e t h at t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m es of
                         s kill, w hi c h w a s k n o w n t o t h e M L B D ef e n d a nt s at t h e ti m e of t h e tr a ns a cti o n ,
                         a n d w hi c h f ail ur e t o dis cl o s e w as i nt e n d e d b y t h e M L B D ef e n d a nt s t o i n d u c e
                         c o ns u m er s i nt o p a yi n g e ntr y f e e s t o p arti ci p at e i n M L B f a nt as y b as e b all
                         c o nt est s w hi c h t h e c o ns u m er w o ul d n ot h a v e e nt er e d h a d t h e i nf or m ati o n b e e n
                         dis cl o s e d;

                      c. A d v ertis e d M L B f a nt as y b as e b all c o nt est s as g a m e s of s kill wit h t h e i nt e nt n ot
                         t o c o n d u ct t h e m as a d v ertis e d.

           3 8 5.     T h e M L B D ef e n d a nt s’ u nf air a n d d e c e pti v e tr a d e pr a cti c e s si g nifi c a ntl y i m p a ct e d

t h e p u bli c a s p ot e nti al c o ns u m ers of t h e M L B f a nt as y b a s e b all c o nt est s i n t h at t h e y d e c e pti v el y

i n d u c e d p ot e nti al c o ns u m ers t o p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s in C ol or a d o

t h at w er e n ot g a m es of s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot

all o w t h e m t o us e s kill a n d w er e, as a r es ult, g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff

Li pt a k a n d t h e C ol or a d o S u b cl ass m e m b er s w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

           3 8 6.      T h e M L B D ef e n d a nt s’ u nf air a n d d e c e pti v e a ct s a n d pr a cti c es c a us e d s u bst a nti al

i nj uri e s t o Pl ai ntiff Li pt a k a n d ot h er c o ns u m ers i n t h e C ol or a d o S u b cl a ss i n t h at t h e M L B

D ef e n d a nt s’ u nf air a n d d e c e pti v e a ct s a n d pr a cti c e s c a us e d Pl ai ntiff Li pt a k a n d ot h er c o ns u m er s

i n C ol or a d o t o p a y t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s i n C ol or a d o t h at w er e n ot

g a m e s of s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y f e e s o n c o nt est s t h at di d n ot all o w t h e m

t o us e s kill a n d w er e, as a r es ult, g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff Li pt a k a n d

t h e C ol or a d o S u b cl a ss m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e i n.




                                                                      104
             Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 36 of 79



             3 8 7.     Pl ai ntiff Li pt a k p ai d t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s d uri n g t h e

Cl a ss P eri o d b as e d u p o n t h e c o n d u ct, r e pr es e nt ati o ns a n d o missi o ns of t h e M L B D ef e n d a nt s, as

s et f ort h i n p ar a gr a p hs 2 2 4 -3 9 a b o v e.

             3 8 8.     Pl ai ntiff Li pt a k a n d t h e C ol or a d o S u b cl a ss m e m b ers s e e k r eli ef , p urs u a nt t o

C. R. S. § 6 -1 -1 1 3, f or t h e i nj uri e s t h e y h a v e s uff er e d as a r es ult of t h e M L B D ef e n d a nt s’ u nf air

a n d d e c e pti v e a ct s a n d pr a cti c es, i n cl u di n g, wit h o ut li mit ati o n, t h e gr e at er of $ 5 0 0. 0 0 or t h eir

a ct u al d a m a g e s or t hr e e ti m es t h eir a ct u al d a m a g es b as e d o n t h e M L B D ef e n d a nt s’ b a d f ait h

c o n d u ct, att or n e ys’ f e es a n d c o st s.

            G.          N ati o n wi d e C o ns u m e r P r ot e cti o n A cts

                        (Pl ai ntiffs, o n B e h alf of t h e N ati o n wi d e C l ass A g ai nst t h e M L B D ef e n d a nts)

             3 8 9.     Pl ai ntiffs Ols o n, L o p e z, B ar b er, Cliff or d, a n d Li pt a k, o n b e h alf of t h e ms el v es a n d

t h e N ati o n wi d e Cl ass, ass ert t h es e cl ai ms u n d er t h e c o ns u m er pr ot e cti o ns a ct s of t h e St at es list e d

b el o w a g ai nst t h e M L B D ef e n d a nt s. T h e M L B D ef e n d a nt s’ c o n d u ct, as d es cri b e d i n § § A

t hr o u g h F of t his First Cl ai m f or R eli ef, c o nstit ut e d u nf air a n d d e c e pti v e a ct s or pr a cti c es a n d/ or

u n c o ns ci o n a bl e, f als e, misl e a di n g or d e c e pti v e a ct s t h at vi ol at e d t h e f oll o wi n g St at e c o ns u m er

pr ot e cti o n a ct s (s u bst a nti all y si mil ar t o t h e c o ns u m er pr ot e cti o n a ct s at iss u e i n § § A t hr o u g h F

(M    ASS   .G   E N .L A W   , C h. 9 3 A, § 1 et s e q ., C            AL   B   US   .& P R     OF   .C   ODE   § 1 7 2 0 0, et s e q ., C   AL   .C   I V.

C    O DE   § 1 7 5 0, et s e q ., T   E X   .B   US   .& C   O M   .C   O DE     A    NN   . § 1 7. 4 1 , et s e q ., F L A . S T   AT.§   5 0 1. 2 0 4, et

s e q, C R S § 6 -1 -1 0 1 , et s e q .):

                        Al a b a m a: A L A . C O D E § 8 -1 9 -1, et s e q .; Al a s k a: A L A S K A S T A T . § 4 5. 5 0. 4 7 1, et
                        s e q.; Ar k a ns a s: A R K . C O D E A N N . § 4 -8 8 -1 0 7, et s e q .; C o n n e cti c ut: C O N N . G E N .
                        S T A T . § 4 2 -1 1 0 b, et s e q .; D el a w ar e: D E L . C O D E A N N . T I T L E 6, § 2 5 1 1, et s e q .;
                        Distri ct of C ol u m bi a: D. C. C O D E § 2 8 -3 9 0 1, et s e q .; G e or gi a: O F FI CI A L C O D E O F
                        G A. § 1 0 -1 -3 9 0, et s e q .; H a w aii: H A W . R E V . S T A T . § 4 8 0, et s e q .; I d a h o: I D A H O
                        C O D E § 4 8 -6 0 1, et s e q .; Illi n ois: I L L . C O M P . S T A T . § 5 0 5/ 1, et s e q . a n d § 5 1 0/ 1, et
                        s e q. ; I n di a n a: I N D . C O D E § 2 4 -5 -0. 5 -1, et s e q . I o w a: I O W A C O D E § 7 1 4. 1 6, et s e q .
                        K a ns as: K A N . S T A T . § 5 0 -6 2 3, et s e q .; K e nt u c k y: K Y. R E V . S T A T . A N N . §



                                                                                  105
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 37 of 79



                      3 6 7. 1 1 0, et s e q .; L o uisi a n a: L A. R E V . S T A T . A N N . § 51. 1 4 0 5, et s e q .; M ai n e: M E.
                      R E V . S T A T . T I T. 5, § 2 0 5-A, et s e q .; M ar yl a n d: M D. C O D E A N N ., M D C O M . L A W §
                      1 3 -1 0 1, et s e q .; Mi c hi g a n: M I C H. C O M P . L A W S § 4 4 5. 9 0 1, et s e q .; Mi n n e s ot a:
                      M I N N . S T A T . § 3 2 5 F. 6 8, et s e q .; Mississi p pi: M I S S. C O D E . A N N . § 7 5 -2 4 -1, et s e q .;
                      Miss o uri: M O R E V . S T A T . § 4 0 7. 0 1 0, et s e q .; M o nt a n a: M O N T . C O D E A N N . § 3 0 -
                      1 4 -1 0 1, et s e q .; N e br as k a: N E B . R E V . S T A T . § 5 9 -1 6 0 1, et s e q., § 8 7 -3 0 1, et s e q .;
                      N e v a d a: N E V . R E V . S T A T . § 5 9 8. 0 9 0 3, et s e q .; N e w H a m ps hir e: N. H. R E V . S T A T .
                      A N N . § 3 5 8 -A: 1, et s e q.; N e w J ers e y: N.J. S T A T . A N N . § 5 6: 8 -1, et s e q . N e w
                      M e xi c o: N. M. S T A T . A N N . § 5 7 -1 2 -1, et s e q . N e w Y or k: N. Y. G E N . B U S . § 3 4 9, et
                      s e q.; N ort h C ar oli n a: N C G E N . S T A T . § 7 5 -1. 1, et s e q .; N ort h D a k ot a: N. D. C E N T .
                      C O D E § 5 1 -1 5 -0 1, et s e q .; O hi o: O HI O R E V . C O D E A N N . § 1 3 4 5. 0 1, et s e q .;
                      O kl a h o m a: O K L A . S T A T . T I T. 1 5 , § 7 5 1, et s e q .; Or e g o n: O R R E V . S T A T . §
                      6 4 6. 6 0 5, et s e q .; P e n ns yl v a ni a: 7 3 P A. S T A T A N N . § 2 0 1 -1, et s e q .; R h o d e Isl a n d:
                      R.I. G E N L A W S § 6 -1 3. 1 -1, et s e q .; S o ut h C ar oli n a: S. C. C O D E § 3 9 -5 -1 0, et s e q.;
                      S o ut h D a k ot a: S. D. C O DI FI E D L A W S § 3 7 -2 4 -1, et s e q .; T e n n ess e e: T E N N . C O D E
                      A N N . § 4 7 -1 8 -1 0 4, et s e q . Ut a h: U T A H C O D E A N N . § 1 3 -1 1 -1, et s e q .; V er m o nt:
                      V T. S T A T . A N N . T I T. 9, § 2 4 5 1, et s e q .; Vir gi ni a: V A . C O D E A n n. § 5 9. 1 -1 9 6, et
                      s e q.; W as hi n gt o n: R E V . C O D E W A. § 1 9. 8 6. 0 1 0, et s e q .; W est Vir gi ni a: W. V A .
                      C O D E § 4 6 A -6 -1 0 4, et s e q .; Wis c o nsi n: W I S. S T A T . § 1 0 0. 2 0, et s e q .; W y o mi n g:
                      W Y O . S T A T . A N N . § 4 0 -1 2 -1 0 1, et s e q .


           3 9 0.     T h e M L B D ef e n d a nt s’ u nf air a n d d e c e pti v e tr a d e pr a cti c e s si g nifi c a ntl y i m p a ct e d

t h e p u bli c a s p ot e nti al c o ns u m ers of t h e M L B f a nt as y b a s e b all c o nt est s i n t h at t h e y d e c e pti v el y

i n d u c e d p ot e nti al c o ns u m ers t o p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s i n t h e

f or e g oi n g St at es t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y f e e s o n

c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult, g a m es of c h a n c e t h at w er e

ill e g al a n d t h at Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e

i n.

           3 9 1.     Pl ai ntiffs p ai d t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s d uri n g t h e Cl ass

P eri o d b as e d u p o n t h e c o n d u ct, r e pr es e nt ati o ns a n d o missi o ns of t h e M L B D ef e n d a nt s, as s et

f ort h a b o v e i n t his Cl ai m f or R eli ef .

           3 9 2.     T h e M L B D ef e n d a nt s’ wr o n gf ul a ct s a n d pr a cti c es i n vi ol ati o n of t h e St at e

c o ns u m er pr ot e ct i o n a ct s list e d i n p ar a gr a p h 3 8 8 c a us e d s u bst a nti al i nj uri e s t o t h e m e m b ers of




                                                                     106
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 38 of 79



t h e N ati o n wi d e C l ass i n e a c h St at e i n t h at t h e M L B D ef e n d a nt s’ u nl a wf ul a ct s a n d pr a cti c es

u nf air a ct s c a us e d t h e m e m b ers of t h e N ati o n wi d e C l a ss t o p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s i n t h eir r es p e cti v e St at es t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y

t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult,

g a m e s of c h a n c e t h at w er e ill e g al a n d t h at t h e N ati o n wi d e C l a ss m e m b ers w o ul d n ot h a v e c h o s e n

t o e n g a g e i n.

           3 9 3.         Pl ai ntiffs s e e k r eli ef, t o t h e f ull e st e xt e nt p er mitt e d b y t h e N ati o n wi d e C l ass

m e m b ers’ a p pli c a bl e St at e c o ns u m er pr ot e cti o n a ct s, o n b e h alf of t h e m e m b ers of t h e

N ati o n wi d e C l a ss f or t h e i nj uri e s t h e N ati o n wi d e C l a ss m e m b ers s uff er e d as a r es ult of t h e M L B

D ef e n d a nt s’ wr o n gf ul c o n d u ct i n vi ol ati o n of t h e N ati o n wi d e C l a ss m e m b ers’ St at e c o ns u m er

pr ot e cti o n a ct s.

                                                 S E C O N D C L AI M F O R R E LI E F

                                 F R A U D/ F R A U D U L E N T N O N -DI S C L O S U R E
     (B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e S u b cl ass e s A g ai nst t h e M L B
                                                         D ef e n d a nts)

           3 9 4.         Pl ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

           3 9 5.         I n 2 0 1 5, t h e M L B D ef e n d a nt s, i n p art n ers hi p wit h Dr aft Ki n g s, est a blis h e d M L B -

br a n d e d f a nt as y b as e b all c o nt est s as a c o m m er ci al off eri n g t o c o ns u m ers n ati o n wi d e a n d, fr o m

t h e o ut s et, a n d i n p arti c ul ar d uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b a s e b all s e a s o ns at iss u e i n t his

l a w s uit, e x er cis e d c o ntr ol o v er a n d m o nit or e d t h e c o nt est s a n d t h e m a n n er i n w hi c h t h e c o nt est s

w er e m ar k et e d a n d c o n d u ct e d t hr o u g h t h eir c o ntr a ct u al ri g ht s of pr e -a p pr o v al of ( a) t h e f or m of

e a c h of t h e c o nt est s; ( b) t h e t er ms of us e a n d c o n diti o ns of p arti ci p ati o n of e a c h of t h e c o nt est s;

( c) t h e m a xi m u m e ntr y f e es f or t h e c o nt est s; ( d) Dr aft Ki n gs’ m ar k eti n g a n d pr o m oti o n of t h e




                                                                         107
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 39 of 79



c o nt est s; a n d ( e) a n y c h a n g e s t o t h e f or m of t h e c o nt est s or t er ms of us e a n d c o n diti o ns of

p arti ci p ati o n of e a c h of t h e c o nt est s.

           3 9 6.     B e gi n ni n g i n 2 0 1 5, a n d c o nti n ui n g t hr o u g h 2 0 1 9, t h e M L B D ef e n d a nt s w er e

c o ntr a ct u all y r e q uir e d t o, a n d di d, a cti v el y a d v ertis e, m ar k et a n d pr o m ot e t h e M L B f a nt as y

b a s e b all c o nt est s t o c o ns u m ers n ati o n wi d e, i n cl u di n g t hr o u g h t h e M L B D ef e n d a nt s’ s o ci al

m e di a, m e di a pl atf or ms , m o bil e a p pli c ati o ns, a n d off -li n e a cti vit y, a n d c a us e d M L B’s m e m b er

Cl u bs a n d M L B’s m e di a a n d m ar k eti n g affili at es t o p arti ci p at e i n s u c h m ar k eti n g a n d pr o m oti o n

a cti viti es.

           3 9 7.




           3 9 8.




           3 9 9.



                                                        a.        Fra u d

           4 0 0.     T h e M L B D ef e n d a nt s c a us e d e a c h of t h e Pl ai ntiffs a n d e v er y m e m b er of t h e

Cl a ss es t o b e a d vis e d i n writi n g a n d a gr e e, as a pr e -c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B

f a nt as y b a s e b all c o nt est s, t h at t h e c o nt est s w er e g a m e s of s kill. E a c h of t h e Pl ai ntiffs a n d e a c h

m e m b er of t h e Cl a ss es r e c ei v e d t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s




                                                                     108
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 40 of 79



a n d a c k n o wl e d g e d a n d a gr e e d t o it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o t h e M L B D ef e n d a nt s

t hr o u g h t h eir c o ntr a ct u al r el ati o ns hi p wit h Dr aft Ki n gs).

           4 0 1.      T h e writt e n r e pr es e nt ati o n t o e a c h Pl ai ntiff a n d t o e v er y m e m b er of t h e Cl ass es i n

t h e M L B f a nt as y b a s e b all c o nt est s’ C o n diti o ns of P arti ci p ati o n t h at t h e c o nt est s w er e “ c o nt est s

of s kill ” w a s m at eri al t o e a c h Pl ai ntiff’s a n d e v er y m e m b er of t h e Cl a ss es’ d e cisi o n t o p a y t o

p arti ci p at e i n t h e c o nt est s.

           4 0 2.      E a c h n a m e d Pl ai ntiff, a n d e v er y m e m b er of t h e Cl ass e s, r eli e d o n t h e

r e pr es e nt ati o n t h at t h e c o nt est s w er e “ c o nt est s of s kill ” i n d e ci di n g t o p a y t o p arti ci p at e i n t h e

c o nt est s.

           4 0 3.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s w er e

a w ar e t h at u n dis cl o s e d el e ctr o ni c si g n st e ali n g b y M L B m e m b er Cl u bs c o m pr o mis e d a n d

c orr u pt e d t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s

d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of s kill b y c o nt est a nt s.

           4 0 4.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s, k n e w

t h at t h e r e pr es e nt ati o n t o Pl ai ntiffs t h at t h e c o nt ests w er e “ c o nt est s of s kill ” w as f als e.

           4 0 5.      Pl ai ntiffs a n d t h e m e m b ers of t h e Cl ass es r eli e d o n t h e f als e r e pr es e nt ati o n t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e c o nt est s of s kill i n d e ci di n g t o p a y t o p arti cip at e i n t h e

c o nt est s a n d w o ul d n ot h a v e p ai d t o p arti ci p at e if t h e y k n e w t h at M L B Cl u b el e ctr o ni c si g n

st e ali n g pr e v e nt e d t h e e x er cis e of s kill a n d t h at t h e c o nt est s w er e, as a r es ult, n ot c o nt est s of s kill.

           4 0 6.




                                                                      109
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 41 of 79




           4 0 7.




           4 0 8.




           4 0 9.     O n O ct o b er 1 7 , 2 0 1 8, i n r es p o ns e t o t h e R e d S o x’s p u bli cl y dis cl o s e d c o m pl ai nt

a b o ut t h e Astr o s’ si g n st e ali n g , M a nfr e d iss u e d a p u bli c st at e m e nt, diss e mi n at e d t o t h e m e di a

n ati o n wi d e, st ati n g t h at M L B h a d c o n d u ct e d a “t h or o u g h i n v e sti g ati o n ” of t h e R e d S o x’s

c o m pl ai nt a n d h a d d et er mi n e d t h at t h e Astr o s h a d n o t e n g a g e d i n i m p er missi bl e c o n d u ct.

           4 1 0.     M a nfr e d’s O ct o b er 1 7 , 2 0 1 8 st at e m e nt w as f als e a n d fr a u d ul e nt.           M L B di d n ot

c o n d u ct a “t h or o u g h i n v esti g ati o n, ” a n d h a d n o b a sis t o e x o n er at e t h e Astr o s, w h i c h h a d, i n f a c t,

e n g a g e d i n s e a s o n -l o n g el e ctr o ni c si g n st e ali n g ( w hi c h h a d b e e n r e p ort e d b y a n ot h er Cl u b, t h e

O a kl a n d At hl eti cs, t o M a nfr e d i n A u g ust 2 0 1 8) a n d h a d att e m pt e d t o e n g a g e i n t h e mis c o n d u ct

all e g e d, as w ell a s si mil ar c o n d u ct t h e w e e k b ef or e i n a g a m e a g ai n st t h e Cl e v el a n d I n di a ns.




                                                                       110
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 42 of 79



           4 1 1.      M a nfr e d’s fr a u d ul e nt st at e m e nt o n O ct o b er 1 7 , 2 0 1 8 w as m a d e f or t h e p ur p o s e of

c o n c e ali n g t h e Astr o s’ mis c o n d u ct a n d it s eff e ct o n t h e f air n ess of Astr o s’ pl a y er p erf or m a n c es,

fr o m t h e p u bli c, i n cl u di n g Pl ai ntiffs a n d ot h er M L B f a nt as y b as e b all c o nt est a nt s .

           4 1 2.      Pl ai ntiff Ols o n a n d ot h er m e m b ers of t h e Cl a ss e s w er e a w ar e of M a nfr e d’s

                                       O ct o b er 1 8, 2 0 1 8 st at e m e nt , w hi c h w er e p u blis h e d a n d air e d o n l o c al

s p ort m e di a, as w ell as o n E S P N.

           4 1 3.




           4 1 4.      M a nfr e d’s O ct o b er 1 7, 2 0 1 8 st at e m e nt c a us e d Pl ai n tiff Ols o n a n d ot h er m e m b er s

of t h e Cl a ss e s t o b eli e v e t h at t h e Astr o s h a d n ot e n g a g e d i n el e ctr o ni c si g n st e ali n g , t h at M L B

w o ul d t h or o u g hl y i n v e sti g at e a n y all e g ati o n of el e ctr o ni c si g n st e ali n g , w hi c h w o ul d n ot

t ol er at e d b y M L B a n d w as n ot b ei n g p er p etr at e d

           4 1 5.      Pl ai ntiffs a n d ot h er m e m b ers of t h e Cl ass es w er e a w ar e t h at if a n M L B Cl u b or

Cl u bs w er e e n g a gi n g i n e l e ctr o ni c si g n st e ali n g, t h at w o ul d c orr u pt b ot h t h e i niti al M L B f a nt as y

li n e u p pl a y er s el e cti o n pr o c ess a n d t h e s u bs e q u e nt pl a y er p erf or m a n c e r es ult s t h at d et er mi n e t h e

c o nt est wi n n er s. T h e y w er e als o a w ar e t h at t h e eff e ct s of el e ctr o ni c si g n st e ali n g w o ul d b e

v ari a bl e ( d e p e n di n g, f or e x a m pl e, o n w hi c h g a m es, w hi c h pl a y ers a n d w hi c h at b at s it aff e ct e d)

a n d c o ul d n ot, t h er ef or e, b e a c c ur at el y f a ct or e d i nt o f a nt as y t e a m pl a y er s el e cti o n d e cisi o ns, t h us

pr e v e nti n g t h e e x er cis e of s kill t o wi n or l o s e a c o nt est.

           4 1 6.      W h et h er M L B Cl u bs w er e e n g a gi n g i n el e ctr o ni c si g n st e ali n g w as m at eri al t o t h e

d e cisi o n of Pl ai ntiffs a n d ot h er m e m b ers of t h e Cl a ss e s t o p a y to p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s.




                                                                      111
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 43 of 79



           4 1 7.      Pl ai ntiff Ols o n a n d ot h er m e m b ers of t h e C l a ss e s r eli e d o n M a nfr e d’s

                       O ct o b er 1 7, 2 0 1 8 st at e m e nt i n d e ci di n g t o c o nti n u e p a yi n g t o p arti ci p at e i n M L B

f a nt as y b a s e b all c o nt est s.

           4 1 8.      Pl ai ntif f Ols o n a n d ot h er m e m b ers of t h e Cl a ss e s w er e i nj ur e d as a r es ult of t h eir

r eli a n c e o n M a nfr e d’s fr a u d ul e nt                                   O ct o b er 2 0 1 8 st at e m e nt , w hi c h l e d t h e m

t o b eli e v e t h at M L B w o ul d n ot t ol er at e el e ctr o ni c si g n st e ali n g a n d t h at it h a d n ot, ot h e r t h a n i n

t h e R e d S o x’s is ol at e d a n d t er mi n at e d i nst a n c e, a n d w o ul d n ot b e p er p etr at e d.

                                  b.         F r a u d ul e nt N o n -Dis cl o s u r e

           4 1 9.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, b ut di d n ot dis cl o s e t h at f a ct t o

c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           4 2 0.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e M L B D ef e n d a nt s iss u e d

d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a nt as y b a s e b all c o nt est a nt s

t h at t h e M L B D ef e n d a nt s k n e w di d n ot a c c o u nt f or t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g a n d,

t h us, w er e misl e a di n g.

           4 2 1.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, d ef e n d a nt M L B k n o wi n gl y a n d

i nt e nti o n all y disr e g ar d e d it s l o n g-st a n di n g p u bli c c o m mit m e nt t o m ai nt ai ni n g t h e i nt e grit y of t h e

g a m e of b a s e b all, a n d di d n ot dis cl o s e t o M L B f a nt as y b a s e b all c o nt est a nt s t h at it w o ul d n ot a ct

t o pr e v e nt a n d w o ul d n ot dis cl o s e e gr e gi o us vi ol ati o ns of it s Offi ci al R ul e s b y it s m e m b er Cl u bs

t h at aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s.

           4 2 2.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e d ef e n d a nt Astr o s a n d

d ef e n d a nt R e d S o x – b ot h M L B m e m b er Cl u bs – c o n c e al e d fr o m t h e p u bli c, i n cl u di n g Plai ntiffs




                                                                      112
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 44 of 79



a n d t h e Cl ass es, t h eir i m p er missi bl e el e ctr o ni c si g n st e ali n g a n d iss u e d f als e a n d misl e a di n g

st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g t e a m pl a y er p erf or m a n c e s u c c e ss t o l e giti m at e b as e b all

f a ct ors. T h e M L B D ef e n d a nt s, alt h o u g h a w ar e, at a mi ni m u m, of t h e Astr o s’ mis c o n d u ct, di d

n ot c a us e t h e Astr o s’ f als e st at e m e nt s t o b e c orr e ct e d.

           4 2 3.     M a nfr e d’s                                          O ct o b er 1 7, 2 0 1 8 st at e m e nt    misl e a di n gl y l e d

m e m b ers of t h e p u bli c, i n cl u di n g Pl ai ntiff Ols o n a n d ot h er m e m b ers of t h e Cl ass es, t o b eli e v e

t h at M L B w o ul d pr o m ptl y i n v esti g at e a n d w o ul d n ot t ol er at e el e ctr o ni c si g n st e ali n g a n d t h at

el e ctr o ni c si g n st e ali n g w as n ot b ei n g p er p etr at e d b y M L B Cl u bs.

           4 2 4.     T h e M L B D ef e n d a nt s f ail e d t o dis cl o s e t o P l ai ntiffs a n d t h e Cl asses t h e f oll o wi n g

f a cts b a si c t o P l ai ntiffs’ a n d t h e Cl asses ’ d e cisi o ns t o p a y t o p arti ci p at e i n t h e M L B f a nt as y

b a s e b all c o nt est s t h at t h e M L B D ef e n d a nt s est a blis h e d, i n p art n ers hi p wit h Dr aft Ki n gs, a n d

a p pr o v e d, m ar k et e d a n d pr o m ot e d, a n d fi n a n ci all y b e n efit e d fr o m:


                      a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d, a n d
                      u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u pt e d a n d
                      u nr eli a bl e as a r es ult of M L B m e m b er Cl u bs’ el e ctr o ni c si g n st e ali n g;

                      b. T h at t h e c o nt est s w er e n ot g a m es of s kill;

                      c. T h at t h e M L B D ef e n d a nt s’ d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or
                      t h e f a nt as y b as e b all c o nt est s w er e misl e a di n g i n t h at t h e y di d n ot a c c o u nt f or t h e
                      eff e ct s of t h e u n dis cl o s e d el e ctr o ni c si g n st e ali n g;

                      d. T h at M L B h a d d et er mi n e d n ot t o pr e v e nt or dis cl o s e e gr e gi o us vi ol ati o ns of it s
                      Offi ci al R ul e s c o n c er ni n g el e ctr o ni c si g n st e ali n g b y m e m b er Cl u bs t h at aff e ct e d
                      t h e f air n e ss of t h e M L B f a nt as y b a s e b all c o nt est s;

                      e. T h at t h e Astr o s’ st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                      l e giti m at e b as e b all f a ct ors w er e f als e.

           4 2 5.     T h e M L B D ef e n d a nt s f ail e d t o dis cl o s e t o P l ai ntiffs a n d t h e Cl asses t h e f oll o wi n g

i nf or m ati o n a c q uir e d b y t h e M L B D ef e n d a nt s t h at r e n d er e d t h eir pri or r e pr es e nt ati o ns t o




                                                                     113
             Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 45 of 79



P l ai ntiffs a n d t h e Cl a ss M e m b ers t h at t he M L B f a nt as y b a s e b all c o nt est s w er e g a m es of s kill

u ntr u e:

                      a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                         a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u pt e d
                         a n d u nr eli a bl e a s a r es ult of M L B m e m b er Cl u b s’ el e ctr o ni c si g n st e ali n g;

                      b. T h at t h e c o nt est s w er e n ot g a m es of s kill;

                      c. T h at M L B h a d d et er mi n e d n ot t o pr e v e nt or dis cl o s e e gr e gi o us vi ol ati o ns of
                         it s Offi ci al R ul e s c o n c er ni n g el e ctr o ni c si g n st e ali n g b y m e m b er Cl u bs t h at
                         aff e ct e d t h e f air n ess of t h e M L B f a nt as y b as e b all c o nt est s;

                      d. T h at t h e Astr o s’ st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                         l e giti m at e b as e b all f a ct ors.

             4 2 6.   T h e M L B D ef e n d a nt s f ail e d t o dis cl o s e t o P l ai ntiffs a n d t h e Cl asses t h e foll o wi n g

i nf or m ati o n n e c e ss ar y t o pr e v e nt t h e M L B D ef e n d a nt s’ p arti al or a m bi g u o us st at e m e nt s a b o ut

t h e M L B f a nt as y b a s e b all c o nt est s fr o m b ei n g misl e a di n g:

                      a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                         a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u p t e d
                         a n d u nr eli a bl e a s a r es ult of M L B m e m b er Cl u bs’ el e ctr o ni c si g n st e ali n g;

                      b. T h at t h e M L B D ef e n d a nt s’ d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u p s f or
                         t h e f a nt as y b as e b all c o nt est s di d n ot a c c o u nt f or t h e eff e ct s of t h e u n dis cl o s e d
                         el e ctr o ni c si g n st e ali n g;

                      c. T h at, i n a d diti o n t o t h e el e ctr o ni c si g n st e ali n g b y t h e R e d S o x dis cl o s e d b y
                         t h e C o m missi o n er i n S e pt e m b er 2 0 1 7, t h e Astr o s w er e als o i n 2 0 1 7
                         p er p etr ati n g el e ctr o ni c si g n st e ali n g
                                          ;

                      d. T h at M L B di d n ot i nt e n d t o a d o pt s af e g u ar ds t o i ns ur e t h at M L B f a nt as y
                         b a s e b all c o nt est s w er e f airl y c o n d u ct e d s o t h at c o nt est a nt s h a d a f air
                         o p p ort u nit y t o wi n ;

                      e. T h at M L B di d n ot i nt e n d t o st o p or dis cl o s e m e m b er Cl u b el e ctr o ni c si g n
                         st e ali n g.




                                                                    114
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 46 of 79



           4 2 7.     T h e n a m e d Pl ai ntiffs a n d t h e m e m b er s of t h e Cl ass es w o ul d n ot h a v e p ai d t o

p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o nt est s if t h e y h a d k n o w n t h at M L B m e m b er Cl u bs

w er e e n g a gi n g i n t h e el e ctr o ni c si g n st e ali n g d es cri b e d a b o v e.

           4 2 8.     E a c h of t h e n a m e d Pl ai ntiffs w as a w ar e of M L B’s l o n g-st a n di n g o p p o siti o n t o

g a m bli n g o n b as e b all a n d b eli e v e d t h at M L B w o ul d n ot pr o m ot e ( or l e n d it s n a m e) t o f a nt as y

b a s e b all c o nt est s if t h e y w er e n ot g a m es of s kill a n d i n v ol v e d g a m bli n g. I n p arti c ul ar, e a c h of

t h e n a m e d Pl ai ntiffs w a s a w ar e of M L B’s b a n of f or m er st ar M L B pl a y er P et e R o s e a n d r ef us al

t o r ei nst at e R o s e b e c a us e of his i n v ol v e m e nt wit h g a m bli n g. E a c h of t h e n a m e d Pl ai ntiffs w a s

f urt h er a w ar e of M L B’s hist ori c o p p o siti o n t o g a m bli n g o n b as e b all, d ati n g b a c k t o t h e b a n o n

t h e C hi c a g o W hit e S o x pl a y ers i n v ol v e d i n t h e i nf a m o us 1 9 1 9 W orl d S eri es “ Bl a c k S o x ”

g a m bli n g s c a n d al a n d r ef us al t o r ei nst at e f or m er st ar M L B pl a y er S h o el ess J o e J a c ks o n b e c a us e

of his i n v ol v e m e nt wit h g a m bli n g. E a c h of t h e n a m e d Pl ai ntiffs w as f urt h er a w ar e of M L B’s

c o nti n ui n g p u bli c o p p o siti o n t o s p ort s g a m bli n g t hr o u g h o ut t h e p eri o d at iss u e i n t his l a w s uit.

           4 2 9.     E a c h of t h e n a m e d Pl ai ntiffs w as a w ar e of M L B’s l o n g-st a n di n g r e pr es e nt ati o ns

of it s c o m mit m e nt t o i ns uri n g t h e h o n est y a n d i nt e grit y of t h e g a m e of B a s e b all a n d, b as e d o n

t h o s e r e pr es e nt ati o ns, b eli e v e d t h at M L B w o ul d n ot k n o wi n gl y all o w c o n d u ct b y M L B m e m b er

Cl u bs c o ntr ar y t o M L B’s Offi ci al R ul es a n d r e g ul ati o ns or ot h er wis e c o ntr ar y t o t h e i nt e grit y of

t h e g a m e of B as e b all.

           4 3 0.     T h e i nf or m ati o n s et f ort h i n p ar a gr a p hs 4 2 4 -2 6 a b o v e w as m at eri al t o Pl ai ntiffs’

a n d t h e Cl ass es’ d e cisi o n t o p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s.

           4 3 1.     E a c h of t h e Pl ai ntiffs w a s i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s b y t h e M L B D ef e n d a nt s’ i nt e nti o n al f ail ur e t o dis cl o s e t h e i nf or m ati o n s et f ort h

i n p ar a gr a p hs 4 2 4 -2 6 a b o v e.




                                                                       115
             Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 47 of 79



             4 3 2.   E a c h of t h e Pl ai ntiffs w a s i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s b y t h e M L B D ef e n d a nt s’ m at eri al o missi o ns.

             4 3 3.   N o n e of t h e Pl ai ntiffs w o ul d h a v e p ai d t o p arti ci p at e i n M L B f a nt as y b as e b all

c o nt est s h a d t h e M L B D ef e n d a nt s dis cl o s e d t h e f a ct s a n d i nf or m ati o n s et i n p ar a gr a p hs 4 2 4 -2 6

a b o v e.

             4 3 4.   Li k e Pl ai ntiffs, t h e Cl a ss e s w er e i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B

f a nt as y b a s e b all c o nt est s b y t h e M L B D ef e n d a nt s’ i nt e nti o n al f ail ur e t o dis cl o s e t h e i nf or m ati o n

s et f ort h i n p ar a gr a p hs 4 2 4 -2 6 a b o v e.

             4 3 5.   Li k e Pl ai ntiffs, n o m e m b ers of t h e Cl ass es w o ul d h a v e p ai d t o p arti ci p at e i n M L B

f a nt as y b a s e b all c o nt est s h a d t h e M L B D ef e n d a nt s dis cl o s e d t h e f a ct s a n d i nfor m ati o n s et i n

p ar a gr a p hs 4 2 4 -2 6 a b o v e.

             4 3 6.   T h e M L B D ef e n d a nt s k n e w t h at Pl ai ntiffs a n d t h e Cl a ss es w o ul d n ot p a y t o

p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s if t h e M L B D ef e n d a nt s dis cl o s e d t h e f a ct s a n d

i nf or m ati o n s et i n p ar a gr a p hs 4 2 4 -2 6 a b o v e.

             4 3 7.   As a di r e ct a n d pr o xi m at e r es ult of t h e M L B D ef e n d a nt s’ fr a u d ul e nt n o n-

dis cl o s ur e a n d o missi o ns of t h e m at eri al f a ct s a n d i nf or m ati o n s et f ort h i n p ar a gr a p hs 4 2 4 -2 6

a b o v e, Pl ai ntiffs a n d t h e Cl ass es p ai d a n d l o st t h e a m o u nt of t h eir M L B f a nt as y b as e b all c o nt est

e ntr y f e e s, a n d h a v e, t h us, s uff er e d d a m a g es i n a n a m o u nt t o b e pr o v e n at tri al.




                                                                      116
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 48 of 79



                                                T HI R D C L AI M F O R R E LI E F

                                    N E G LI G E N T M I S R E P R E S E N T A TI O N
     (B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e S u b cl ass es A g ai nst t h e M L B
                                                         D ef e n d a nts)

           4 3 8.     Pl ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

           4 3 9.     T h e M L B D ef e n d a nt s s u p pli e d t h e f oll o wi n g f als e i nf or m ati o n, i n c o urs e of t h eir

b usi n e ss a n d i n c o n n e cti o n wit h M L B f a nt as y c o nt est s i n w hi c h t h e y h a d a p e c u ni ar y i nt er est, t o

P l ai ntiffs a n d t h e Cl a ss es :

                      a. T h at t h e c o nt est s w er e c o n d u ct e d as g a m e s of s kill;

                      b. T h at M L B r e c o g ni z e d t h e n e e d t o a d o pt s af e g u ar ds t o i ns ur e t h at t h e c o nt est s
                         w er e f airl y c o n d u ct e d s o t h at c o nt est a nt s h a d a f air o p p ort u nit y t o wi n;

                      c. T h at M L B w as c o m mitt e d t o m ai nt ai ni n g t h e h o n e st y a n d i nt e grit y of t h e
                         g a m e of b a s e b all;

                      d. T h at t h e M L B D ef e n d a nt s’ d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u p s t o
                         f or t h e M L B f a nt as y b a s e b all c o nt est s w er e a c c ur at e.

           4 4 0.     T h e M L B D ef e n d a nt s f ail e d t o e x er cis e r e as o n a bl e c ar e or c o m p et e n c e i n

c o m m u ni c ati n g or c a usi n g t o b e c o m m u ni c at e d t h e f als e i nf o r m ati o n s et f ort h i n p ar a gr a p h 4 39 .

           4 4 1.     T h e M L B D ef e n d a nt s m a d e t h e misr e pr es e n t ati o ns s et f ort h i n p ar a gr a p h 4 39

wit h t h e s p e cifi c i nt e nt a n d p ur p o s e of i n d u ci n g P l ai ntiffs a n d t h e Cl ass es t o p a y t o p arti ci p at e i n

M L B f a nt as y c o nt est s a n d / or h a d r e as o n t o e x p e ct t h at P l ai ntiffs a n d t h e Cl ass es w o ul d, i n f a ct,

r el y u p o n t h e misr e pr e s e nt ati o ns i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           4 4 2.     E a c h of t h e Pl ai ntiffs w a s s p e cifi c all y a w ar e of t h e f als e i nf or m ati o n s u p pli e d b y

t h e M L B D ef e n d a nt s s et f ort h i n p ar a gr a p h 4 3 9 a n d e a c h Pl ai ntiff s p e cifi c all y a n d j u stifi a bl y

r eli e d u p o n t h at f als e i nf or m ati o n i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.




                                                                       117
             Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 49 of 79



             4 4 3.   N o n e of t h e Pl ai ntiffs w o ul d h a v e p ai d t o p arti ci p at e i n t h e M L B f a nt as y c o nt est s

if h e h a d k n o w n of t h e f alsit y of t h e M L B D ef e n d a nt s’ misr e pr es e nt ati o ns s et f ort h i n p ar a gr a p h

4 3 9 a b o v e.

             4 4 4.   Li k e Pl ai ntiffs, t h e m e m b ers of t h e Cl ass es w er e s p e cifi c all y a w ar e of t h e f als e

i nf or m ati o n s u p pli e d b y t h e M L B D ef e n d a nt s s et f ort h i n par a gr a p h 4 3 9 a n d s p e cifi c all y a n d

j ustifi a bl y r eli e d u p o n t h at f als e i nf or m ati o n i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

             4 4 5.   Li k e Pl ai ntiffs, n o m e m b ers of t h e Cl ass es w o ul d h a v e p ai d t o p arti ci p at e i n t h e

M L B f a nt as y c o nt est s if t h e y h a d k n o w n of t h e f alsit y of t h e M L B D ef e n d a nt s’

misr e pr es e n t ati o ns s et f ort h i n p ar a gr a p h 4 39 a b o v e.

             4 4 6.   T h e M L B D ef e n d a nt s k n e w t h at Pl ai ntiffs a n d t h e Cl a ss es w o ul d n ot p a y t o

p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s if t h e tr u e f a ct s, f als el y misr e pr e s e nt e d as s et f ort h

i n p ar a gr a p h 4 3 9 , w er e k n o w n t o t h e m.

             4 4 7.   As a dir e ct a n d pr o xi m at e r es ult of t h e M L B D ef e n d a nt s’ misr e pr es e nt ati o ns as

s et f ort h i n p ar a gr a p h 4 39 , Pl ai ntiffs a n d t h e Cl ass es p ai d a n d l o st t h e a m o u nt of t h eir M L B

f a nt as y b a s e b all c o nt est e ntr y f e e s, a n d h a v e, t h us, s uff er e d d a m a g es i n a n a m o u nt t o b e pr o v e n

at tri al.

                                              F O U R T H C L AI M F O R R E LI E F

                                               U N J U S T E N RI C H M E N T
     (B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e S u b cl ass es A g ai nst t h e M L B
                                                         D ef e n d a nts)

             4 4 8.   Pl ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns a s if f ull y s et f ort h h er ei n.

             4 4 9.




                                                                      118
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 50 of 79




          4 5 0.




          4 5 1.




          4 5 2.



          4 5 3.




          4 5 4.     T h e M L B D ef e n d a nt s k n e w a n d wr o n gf ull y c o n c e al e d t h at

Cl u bs e n g a g e d i n wr o n gf ul el e ctr o ni c si g n st e ali n g t h at r es ult e d i n c o m pr o mis e d a n d dis h o n est




                                                                    119
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 51 of 79



pl a y er p erf or m a n c e st atisti c s t h at pr e cl u d e d M L B f a nt as y b a s e b all c o nt est a nt s fr o m wi n ni n g t h e

c o nt est s b as e d o n s kill a n d r e n d er e d t h e c o nt est s, a n d t h e M L B D ef e n d a nt s’ m ar k eti n g a n d

pr o m oti o n of t h e c o nt est s as g a m e s of s kill , u nf air a n d d e c e pti v e.

           4 5 5.




           4 5 6.




           4 5 7.




           4 5 8.      T h e M L B D ef e n d a nt s’ wr o n gf ul c o n d u ct w as k n o wi n g a n d i nt e nti o n al f or t h e

p ur p o s e of o bt ai ni n g t h e fi n a n ci al b e n efit s d e s cri b e d a b o v e , a n d t h e M L B D ef e n d a nt s

a p pr e ci at e d a n d h a d k n o wl e d g e of t h e m o n et ar y b e n efit s t h e y w o ul d b e a bl e t o o bt ai n fr o m

Pl ai ntiffs a n d t h e Cl a ss es as a r es ult of t h eir wr o n gf ul c o n d u ct.

           4 5 9.     T h e M L B D ef e n d a nt s h a v e b e e n u nj ustl y e nri c h e d at t h e e x p e ns e of Pl ai ntiffs a n d

t h e Cl ass e s a n d, u n d er pri n ci pl e s of e q uit y a n d g o o d c o ns ci e n c e, t h e M L B D ef e n d a nt s s h o ul d n ot

b e p er mitt e d t o r et ai n t h e s u bst a nti al m o n et ar y b e n efit s t h e y wr o n gf ull y o bt ai n e d at t h e e x p e ns e

of Pl ai ntiffs a n d t h e Cl ass es.




                                                                      120
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 52 of 79



           4 6 0.     T h e M L B D ef e n d a nt s ar e li a bl e t o Pl ai ntiffs a n d t h e Cl a ss e s f or t h e a m o u nt of t h e

m o n et ar y b e n efit s r e c ei v e d b y t h e M L B D ef e n d a nt s at t h e e x p e ns e of Pl ai ntiffs a n d t h e Cl a ss e s .

           4 6 1.     T h e M L B D ef e n d a nt s s h o ul d b e c o m p ell e d t o dis g or g e i nt o a c o m m o n f u n d or

c o nstr u cti v e tr ust f or t h e b e n efit of Pl ai ntiffs a n d t h e Cl a ss e s all u nl a wf ul, i n e q ui t a bl e a n d u nj u st

pr o c e e ds r e c ei v e d a n d/ or r e ali z e d as a r es ult of t h eir wr o n gf ul c o n d u ct.

                                                FI F T H C L AI M F O R R E LI E F

   T e x as D e c e pti v e T r a d e P r a cti c es A ct ( “ T D T P A ”), T e x. B us & C o m. C o d e § 1 7. 4 1 et s e q.
                                 ( B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass
                       a n d T e x as S u b cl a ss A g ai nst D ef e n d a nt H o ust o n Ast r os, L L C )

           4 6 2.     Pl ai ntiff s r e p e at a n d i n c or p or at e h er ei n b y r ef er e n c e t h e a b o v e all e g ati o ns .

           4 6 3.     At all ti m es m e nti o n e d h er ei n, D ef e n d a nt H o ust o n Astr o s, L L C w as a D ef e n d a nt

M L B C l u b a n d a n o w n er (t hr o u g h a n affili at e) a n d o n e of t h e pri n ci p al fi n a n ci al s u p p ort ers of

d ef e n d a nt M L B A M.

           4 6 4.     D ef e n d a nt Astr o s a p pr o v e d t h e M L B D ef e n d a nt s’ u n d ert a ki n gs wit h Dr aft Ki n gs

s et f ort h a b o v e a n d, i n p arti c ul ar, r atifi e d t h e M L B -A gr e e m e nt a n d a gr e e d t o b ei n g i n cl u d e d as

o n e of t h e “ M L B P arti es ” s u bj e ct t o o bli g ati o ns t o m ar k et a n d pr o m ot e M L B f a nt as y b as e b all

c o nt est s.

           4 6 5.     I n 2 0 1 5, t h e M L B D ef e n d a nt s, i n p art n ers hi p wit h Dr aft Ki n g s, a n d a cti n g o n

b e h alf of D ef e n d a nt Astr o s, est a blis h e d M L B -br a n d e d f a nt as y b as e b all c o nt est s as a c o m m er ci al

off eri n g t o c o ns u m ers n ati o n wi d e a n d, fr o m t h e o ut s et, a n d i n p arti c ul ar d uri n g t h e 2 0 1 7, 2 0 1 8

a n d 2 0 1 9 b a s e b all s e a s o ns at iss u e i n t his l a ws uit, e x er cis e d c o ntr ol o v er a n d m o nit or e d t h e

m a n n er i n w hi c h t h e c o nt est s w er e c o n d u ct e d a n d m ar k et e d t hr o u g h t h eir c o ntr a ct u al ri g ht s of

pr e -a p pr o v al of ( a) t h e f or m of e a c h of t h e c o nt est s; ( b) t h e t er ms of us e a n d c o n diti o ns of

p arti ci p ati o n of e a c h of t h e c o nt est s; ( c) t h e m a xi m u m e ntr y f e es f or t h e c o nt est s; ( d) Dr aft Ki n gs’




                                                                      121
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 53 of 79



m ar k eti n g a n d pr o m oti o n of t h e c o nt est s; a n d ( e) a n y c h a n g e s t o t h e f or m of t h e c o nt est s or t er ms

of us e a n d c o n diti o ns of p arti ci p ati o n of e a c h of t h e c o nt est s.

           4 6 6.     I n 2 0 1 5, D ef e n d a nt H o ust o n Astr o s e nt er e d i nt o a dir e ct c o ntr a ct u al a gr e e m e nt

wit h Dr aft Ki n gs, d es cri b e d b y t h e Astr o s a n d D r aft Ki n gs as a p art n ers hi p i nt e n d e d t o

c o m pl e m e nt t h e M L B -Dr aft Ki n gs a gr e e m e nt, t o m ar k et a n d pr o m ot e M L B f a nt as y b a s e b all

c o nt est s.

           4 6 7.     B e gi n ni n g i n 2 0 1 5, a n d c o nti n ui n g t hr o u g h 2 0 1 9, D ef e n d a nt H o ust o n Astr o s w as

c o ntr a ct u all y r e q uir e d t o, a n d di d, a cti v el y a d v ertis e, m ar k et a n d pr o m ot e t h e M L B f a nt as y

b a s e b all c o nt est s, i n cl u di n g t hr o u g h it s s o ci al m e di a, m e di a pl atf or ms a n d m o bil e a p pli c ati o ns,

a n d t el e visi o n a n d r a di o a d v ertisi n g, a n d f urt h er t hr o u g h i n-st a di u m b a n n ers a n d pr o m oti o ns.

           4 6 8.




           4 6 9.




           4 7 0.




                                                                    122
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 54 of 79



           4 7 1.




           4 7 2.      Pl ai ntiff s a n d t h e T e x as S u b cl ass a n d t h e N ati o n wi d e S u b cl ass M e m b ers ar e

“ c o ns u m ers ” as d efi n e d b y T e x. B us. & C o m. C o d e. § 1 7. 4 5( 4).

           4 7 3.      At all ti m es m e nti o n e d h er ei n, D ef e n d a nt H o ust o n Astr o s e n g a g e d i n tr a d e or

c o m m er c e i n T e x as, as d efi n e d b y T e x. B us. & C o m. C o d e. § 1 7. 4 5( 6) i n t h at t h e y a d v ertis e d,

off er e d f or s al e, s ol d or distri b ut e d g o o ds or s er vi c es i n T e x a s a n d/ or e n g a g e d i n tr a d e or

c o m m er c e dir e ctl y or i n dir e ctl y aff e cti n g t h e p e o pl e of T e x as.

                D ef e n d a nt H o ust o n Ast r os ’ U n c o ns ci o n a bl e Acti o n o r C o u rs e of A cti o n
                                               I n Vi ol ati o n of t h e T D T P A

           4 7 4.      I nt er n et f a nt as y s p ort s c o m p etiti o ns ar e o nl y l e g al i n T e x a s w h e n t h e y c o nstit ut e

g a m e s of s kill, i. e., w h e n “all wi n ni n g o ut c o m e s r efl e ct t h e r el ati v e k n o wl e d g e a n d s kill of t h e

p arti ci p a nt s . ” 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) .

           4 7 5.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, u n dis cl o s e d el e ctr o ni c si g n

st e ali n g b y D ef e n d a nt H o ust o n Astr o s c o m pr o mis e d a n d c orr u pt e d t h e pl a y er p erf or m a n c e

st atisti cs u p o n w hi c h t h e M L B f a nt as y b a s e b all c o nt est s d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of

s kill b y c o nt est a nt s p a yi n g t o p arti ci p at e i n t h e c o nt est s, r e n d eri n g t h e c o nt est s u nf air.

           4 7 6.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt H o ust o n Astr o s

a d v ertis e d, m ar k et e d a n d pr o m ot e d M L B f a nt as y b as e b all g a m e s t o c o ns u m ers t h at w er e n ot

g a m e s of s kill.

           4 7 7.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt H o ust o n Astr o s

i n d u c e d c o ns u m er s t o p a y e ntr y f e e s t o p arti ci p at e i n M L B f a nt as y b a s e b all g a m es t h at w er e n ot

g a m e s of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al a n d T e x a s l a w.



                                                                       123
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 55 of 79



            4 7 8.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt H o ust o n Astr o s

k n e w t h at t h e y w er e a d v ertisi n g, m ar k eti n g a n d pr o m oti n g M L B f a nt as y b as e b all g a m e s t h at

w er e n ot tr u e g a m e s of s kill t o c o ns u m ers, a n d k n o wi n gl y a n d i nt e nti o n all y i n d u c e d c o ns u m ers

t o p a y e ntr y f e e s t o p arti ci p at e i n s u c h c o nt est s .

            4 7 9.




            4 8 0.     D ef e n d a nt H o ust o n Astr o s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d a n

u n c o ns ci o n a bl e a cti o n or c o urs e of a cti o n i n t h e c o n d u ct of tr a d e or c o m m er c e, i n vi ol ati o n of

T e x. B us. & C o m. C o d e. § § 1 7. 5 0( a)( 3) a n d 1 7. 4 5( 5), i n t h at D ef e n d a nt H o ust o n Astr o s’ a ct s

a n d pr a cti c es t o o k a d v a nt a g e, t o c o ns u m ers’ d etri m e nt, of c o ns u m ers’ l a c k of k n o wl e d g e t o a

gr o ssl y u nf air d e gr e e.

            4 8 1.     D ef e n d a nt H o ust o n Astr o s’ u n c o ns ci o n a bl e a cti o n or c o urs e of a cti o n c a u s e d

s u bst a nti al i nj uri es t o Pl ai ntif fs a n d t h e m e m b ers of t h e T e x as a n d N ati o n wi d e S u b cl a ss e s i n t h at

D ef e n d a nt H o ust o n Astr o s’ u n c o ns ci o n a bl e a ct s c a us e d Pl ai ntiff s a n d m e m b ers of t h e S u b cl a ss e s

t o p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s i n T e x as t h at w er e n ot g a m e s of s kill a n d

t o l o s e t h e m o n e y t h e y p ai d i n e ntr y f e e s o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d

w er e, as a r es ult, g a m e s of c h a n c e t h at w er e ill e g al a n d t h at t h e y w o ul d n ot h a v e c h o s e n t o

e n g a g e i n.




                                                                       124
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 56 of 79



                      D ef e n d a nt H o ust o n Ast r os ’ F als e, Misl e a di n g o r D e c e pti ve A cts
                                       a n d P r a cti c es i n Vi ol ati o n of t h e T D T P A

           4 8 2.     D ef e n d a nt H o ust o n Astr o s c a us e d c o ns u m ers t o b e a d vis e d a n d a gr e e, as a pr e -

c o n diti o n of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o nt est s, t h at t h e c o nt est s w er e

g a m e s of s kill. Pl ai ntiff s a n d t h e m e m b ers of t h e T e x as a n d N ati o n wi d e S u b cl a ss e s e a c h

r e c ei v e d t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d a c k n o wl e d g e d a n d

a gr e e d t o it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o D ef e n d a nt H o ust o n Astr o s t hr o u g h it s

c o ntr a ct u al r e l ati o ns hi p wit h Dr aft Ki n gs).

           4 8 3.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt H o ust o n Astr o s w as

a w ar e t h at it s u n dis cl o s e d el e ctr o ni c si g n st e ali n g c o m pr o mis e d a n d c orr u pt e d t h e pl a y er

p erf or m a n c e st atisti cs u p o n w hi c h t h e M L B f a nt as y b as e b all c o nt est s d e p e n d e d, a n d pr e v e nt e d

t h e e x er cis e of s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air.

           4 8 4.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt H o ust o n Astr o s

k n e w t h at t h e M L B f a nt as y b as e b all c o nt est s w er e n ot g a m es of s kill, b ut di d n ot dis cl o s e t h at

f a ct t o c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s

w er e g a m es of s kill.

           4 8 5.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt H o ust o n Astr o s

k n e w t h at t h e d ail y r e c o m m e n d ati o ns of pl a y er s a n d li n e u p s f or s el e cti o n b y M L B f a nt as y

b a s e b all c o nt est a nt s iss u e d b y t h e M L B D ef e n d a nts di d n ot a c c o u nt f or t h e Astr o s’ u n dis cl o s e d

el e ctr o ni c si g n st e ali n g a n d, t h us, w er e misl e a di n g , b ut t o o k n o a cti o n t o c orr e ct or dis cl o s e t h e

misl e a di n g n at ur e of t h e r e c o m m e n d ati o ns .

           4 8 6.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt Astr o s c o n c e al e d

fr o m t h e p u bli c, i n cl u di n g Pl ai ntiffs a n d t h e T e x as a n d N ati o n wi d e S u b c l a ss es, it s i m p er missi bl e




                                                                      125
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 57 of 79



el e ctr o ni c si g n st e ali n g a n d iss u e d f als e a n d misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g

t e a m pl a y er p erf or m a n c e s u c c e ss t o l e giti m at e b as e b all f a ct ors.

           4 8 7.     D ef e n d a nt H o ust o n Astr o s’ c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d f als e,

misl e a di n g or d e c e pti v e a ct s a n d pr a cti c e s i n t h e c o n d u ct of tr a d e or c o m m er c e , i n vi ol ati o n of

T e x. B us. & C o m. C o d e. § 1 7. 5 0( a)( 1), i n t h at D ef e n d a nt H o ust o n Astr o s e n g a g e d i n pr o s cri b e d

c o n d u ct b y, i nt er ali a: “ R e pr es e nti n g t h at g o o ds or s er vi c es h a v e s p o ns ors hi p, a p pr o v al,

c h ar a ct eristi c s, i n gr e di e nt s, us es, b e n efit s, or q u a ntit i es t h at t h e y d o n ot h a v e …. ” ( § 1 7. 4 6( a)( 5));

“ R e pr es e nti n g t h at g o o ds or s er vi c es ar e of a p arti c ul ar st a n d ar d, q u alit y, or gr a d e, or t h at g o o ds

ar e of a p arti c ul ar st yl e or m o d el, if t h e y ar e of a n ot h er. ” ( § 1 7. 4 6( a)( 7)); “ A d v ertisi n g g o o ds or

s er vi c es wit h i nt e nt n ot t o s ell t h e m as a d v ertis e d. ” ( § 1 7. 4 6( a)( 9)); a n d “ R e pr e s e nti n g t h at a n

a gr e e m e nt c o nf ers or i n v ol v e s ri g ht s, r e m e di e s, or o bli g ati o ns t h at it d o es n ot h a v e or i n v ol v e, or

t h at ar e pr o hi bit e d b y l a w. ” ( § 1 7. 4 6( a)( 1 2)). I n p arti c ul ar, t h e M L B D ef e n d a nt s:

                      a. mis r e pr es e nte d t h at t h e M L B f a nt as y b as e b all c o nt est s w er e g a m e s of s kill
                         w h e n t h e y w er e n ot ;

                      b. f aile d t o dis cl o s e t h at t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m es of
                         s kill, w hi c h w a s k n o w n t o D ef e n d a nt H o ust o n Astr o s at t h e ti m e of t h e
                         tra ns a cti o n , a n d w hi c h f ail ur e t o dis cl o s e w as i nt e n d e d b y D ef e n d a nt H o ust o n
                         Astr o s t o i n d u c e c o ns u m ers i nt o p a yi n g e ntr y f e e s t o p arti ci p at e i n M L B
                         f a nt as y b a s e b all c o nt est s w hi c h t h e c o ns u m er w o ul d n ot h a v e e nt er e d h a d t h e
                         i nf or m ati o n b e e n dis cl o s e d;

                      c. c a u s e d, f or t h e p ur p o s e of i n d u ci n g c o ns u m er s t o p a y t o p arti ci p at e i n M L B
                         f a nt as y b a s e b all c o nt est s, st at e m e nt s a b o ut t h e c o nt est s t h at t h e y k n e w
                         m at eri all y misr e pr e s e nt e d t h e c h ar a ct er of t h e c o nt est s

                      d. a d v ertis e d M L B f a nt as y b as e b all c o nt est s as g a m e s of s k ill wit h t h e i nt e nt n ot
                         t o c o n d u ct t h e m as a d v ertis e d.

           4 8 8.     D ef e n d a nt H o ust o n Astr o s’ f als e, misl e a di n g a n d d e c e pti v e a ct s a n d pr a cti c e s

c a us e d s u bst a nti al i nj uri e s t o Pl ai ntiff s a n d ot h er c o ns u m ers i n T e x a s a n d n ati o n wi d e i n t h at t h e y

c a us e d Pl ai ntiff s a n d ot h er c o ns u m ers i n t h e T e x a s a n d N ati o n wi d e S u b cl ass e s t o p a y t o



                                                                     126
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 58 of 79



p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y

t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult,

g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff s a n d t h e m e m b ers of t h e T e x as a n d

N ati o n wi d e S u b cl ass es w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

           4 8 9.      Pl ai ntiff s a n d t h e T e x as a n d N ati o n wi d e S u b cl a ss m e m b ers s e e k r eli ef, p u rs u a nt

t o T e x. B us. & C o m. C o d e § 1 7. 5 0 ( a)( 1), f or t h e i nj uri es t h e y h a v e s uff er e d as a r es ult of

D ef e n d a nt H o ust o n Astr o s’ u nf air a n d d e c e pti v e a ct s a n d pr a cti c es, i n cl u di n g, wit h o ut li mit ati o n,

a ct u al e c o n o mi c d a m a g e s, st at ut or y tr e bl e d a m a g e s f or D ef e n d a nt H o ust o n Astr o s’ k n o wi n g

vi ol ati o ns of t h e T D U T P A, a n d ot h er r eli ef, i n cl u di n g att or n e ys’ f e es a n d c o st s, r e c o v er a bl e

u n d er t h e A ct.

                                                SI X T H C L AI M F O R R E LI E F

                                           F R A U D U L E N T N O N -DI S C L O S U R E
                            (B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e
                                     S u b cl ass es A g ai nst t h e H o ust o n Ast r os, L L C)

           4 9 0.      Pl ai n tiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

           4 9 1.      D ef e n d a nt H o ust o n Astr o s , L L C f ail e d t o dis cl o s e t o P l ai ntiffs a n d t h e Cl asses t h e

f oll o wi n g f a ct s b asi c t o P l ai ntiffs’ a n d t h e Cl a sses ’ d e cisi o ns t o p a y t o p arti ci p at e i n t h e M L B

fa nt as y b a s e b all c o nt est s t h at t h e Astr o s , t hr o u g h it s m e m b ers hi p i n d ef e n d a nt M L B a n d

o w n ers hi p i nt er est i n M L B A M a n d t hr o u g h t h e Astr o s’ dir e ct p art n ers hi p arr a n g e m e nt wit h

Dr aft Ki n g s, est a blis h e d, a p pr o v e d, m ar k et e d a n d pr o m ot e d, a n d fi n a n ci all y b e n efit e d fr o m:

                       a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                          a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u pt e d
                          a n d u nr eli a bl e a s a r es ult of t h e Astr o s’ el e ctr o ni c si g n st e ali n g;

                       b. T h at t h e c o nt est s w er e n ot g a m es of s kill;

                       c. T h at t h e Astr o s’ st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                          l e giti m at e b as e b all f a ct ors w er e f als e.


                                                                      127
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 59 of 79




           4 9 2.     D ef e n d a nt H o ust o n Astr o s , L L C f ail e d t o dis cl o s e t o P l ai ntiffs a n d t h e Cl asses

t h e f oll o wi n g i nf or m ati o n a c q uir e d b y t h e Astr o s t h at r e n d er e d it s pri or r e pr es e nt ati o ns t o

P l ai ntiffs a n d t h e Cl a sses t h at t h e M L B f a nt as y b a s e b all c o nt est s w er e g a m e s of s kill u ntr u e:

                      a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                         a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x e r cis e wi n ni n g s kill, w er e c orr u pt e d
                         a n d u nr eli a bl e a s a r es ult of t h e Astr o s’ el e ctr o ni c si g n st e ali n g;

                      b. T h at t h e c o nt est s w er e n ot g a m es of s kill;

                      c. T h at t h e Astr o s’ st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                         l e giti m at e b as e b all f a ct ors.

           4 9 3.     D ef e n d a nt H o ust o n Astr o s , L L C f ail e d t o dis cl o s e t o P l ai ntiffs a n d t h e Cl asses t h e

f oll o wi n g i nf or m ati o n n e c ess ar y t o pr e v e nt t h e Astr o s’ p arti al or a m bi g u o us st at e m e nt s a b o ut t h e

M L B f a nt as y b as e b all c o nt est s misl e a di n g:

                      a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                         a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u pt e d
                         a n d u nr eli a bl e a s a r es ult of t h e Astr o s’ el e ctr o ni c si g n st e ali n g;

                      b. T h at t h e Astr o s’ st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                         l e giti m at e b as e b all f a ct ors w er e i n c o m pl et e a n d u ntr u e.

           4 9 4.     T h e i nf or m ati o n s et f ort h i n p ar a gr a p hs 4 91 -9 3 a b o v e w as m at eri al t o Pl ai ntiffs’

d e cisi o n t o p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s.

           4 9 5.     E a c h of t h e Pl ai ntiffs w a s i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s b y t h e Astr o s’ i nt e nti o n al f ail ur e t o dis cl o s e t h e i nf or m ati o n s et f ort h i n

p ar a gr a p hs 4 9 1 -9 3 a b o v e.

           4 9 6.     E a c h of t h e Pl ai ntiffs w a s i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s b y t h e Astr o s’ m at eri al o missi o ns.




                                                                      128
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 60 of 79



           4 9 7.       N o n e of t h e Pl ai ntiffs w o ul d h a v e p ai d t o p arti ci p at e i n M L B f a nt as y b as e b all

c o nt est s h a d t h e Astr o s dis cl o s e d t h e f a ct s a n d i nf or m ati o n s et i n p ar a gr a p hs 4 9 1 -9 3 a b o v e.

           4 9 8.       Li k e Pl ai ntiffs, t h e Cl a ss e s w er e i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B

f a nt as y b a s e b all c o nt est s b y t h e Astr o s’ i nt e nti o n al f ail ur e t o dis cl o s e t h e i nf or m ati o n s et f ort h i n

p ar a gr a p hs 4 9 1 -9 3 a b o v e.

           4 9 9.       Li k e Pl ai ntiffs, n o m e m b ers of t h e Cl ass es w o ul d h a v e p ai d t o p arti ci p at e i n M L B

f a nt as y b a s e b all c o nt ests h a d t h e Astr o s dis cl o s e d t h e f a ct s a n d i nf or m ati o n s et i n p ar a gr a p hs

4 9 1 -9 3 a b o v e.

           5 0 0.       D ef e n d a nt H o ust o n Astr o s, L L C k n e w t h at Pl ai ntiffs a n d t h e Cl a ss e s w o ul d n ot

p a y t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt ests if t h e Astr o s dis cl o s e d t h e f a ct s a n d

i nf or m ati o n s et i n p ar a gr a p hs 4 9 1 -9 3 a b o v e.

           5 0 1.       As a dir e ct a n d pr o xi m at e r es ult of D ef e n d a nt H o ust o n Astr o s , L L C’s fr a u d ul e nt

n o n -dis cl o s ur e s a n d o missi o ns of t h e m at eri al f a ct s a n d i nf or m ati o n s et f ort h i n p ar a gr a p hs 4 9 1 -

9 3 a b o v e, Pl ai ntiffs a n d t h e Cl a ss e s p ai d a n d l o st t h e a m o u nt of t h eir M L B f a nt as y b a s e b all

c o nt est e ntr y f e e s, a n d h a v e, t h us, s uff er e d d a m a g e s i n a n a m o u nt t o b e pr o v e n at tri al.

                                              S E V E N T H C L AI M F O R R E LI E F

                                    N E G LI G E N T M I S R E P R E S E N T A TI O N
   (B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e S u b cl ass es A g ai nst t h e H o ust o n
                                                        Ast r o s, L L C )

           5 0 2.       Pl ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

           5 0 3.       D ef e n d a nt H o ust o n Astr o s, L L C s u p pli e d t h e f oll o wi n g f als e i nf or m ati o n, i n

c o urs e of it s b usi n e ss a n d i n c o n n e cti o n wit h M L B f a nt as y c o n t est s i n w hi c h t h e y h a d a

p e c u ni ar y i nt er est, t o pl ai ntiffs’ a n d t h e Cl a ss es:

                        a. T h at t h e c o nt est s w er e c o n d u ct e d as g a m e s of s kill;




                                                                       129
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 61 of 79



                      b. T h at t h e Astr o s’ pl a y er p erf or m a n c e s u c c ess w as t h e r es ult of l e giti m at e
                         b a s e b all f a ct ors;

           5 0 4.     D ef e n d a nt H o ust o n Astr o s, L L C f a il e d t o e x er cis e r e as o n a bl e c ar e or c o m p et e n c e

i n c o m m u ni c ati n g or c a usi n g t o b e c o m m u ni c at e d t h e f als e i nf or m ati o n s et f ort h i n p ar a gr a p h

503.

           5 0 5.     D ef e n d a nt H o ust o n Astr o s, L L C m a d e t h e misr e pr es e n t ati o ns s et f ort h i n

p ar a gr a p h 5 0 3 wit h t h e s p e cifi c a n d p ur p o s e of i n d u ci n g Pl ai ntiffs a n d t h e Cl ass e s t o p a y t o

p arti ci p at e i n M L B f a nt as y c o nt est s a n d/ or h a d r e as o n t o e x p e ct t h at Pl ai ntiffs a n d t h e Cl a ss e s

w o ul d, i n f a ct, r el y u p o n t h e misr e pr es e nt ati o ns i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           5 0 6.     E a c h of t h e Pl ai ntiffs w a s s p e cifi c all y a w ar e of a n d e a c h of t h e Pl ai ntffs

s p e cifi c all y a n d j u stifi a bl y r eli e d u p o n t h e f als e i nf or m ati o n s u p pli e d b y D ef e n d a nt H o ust o n

Astr o s, L L C s et f ort h i n p ar a gr a p h 5 0 3 i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           5 0 7.     N o n e o f t h e Pl ai ntiffs w o ul d n ot h a v e p ai d t o p arti ci p at e i n t h e M L B f a nt as y

c o nt est s if h e h a d k n o w n of t h e f alsit y of D ef e n d a nt H o ust o n Astr o s, L L C’s misr e pr es e nt ati o ns

s et f ort h i n p ar a gr a p h 5 0 3 a b o v e.

           5 0 8.     Li k e Pl ai ntiffs, t h e m e m b ers of t h e Cl ass es w er e s p e cif i c all y a w ar e of t h e f als e

i nf or m ati o n s u p pli e d b y D ef e n d a nt H o ust o n Astr os, L L C s et f ort h i n p ar a gr a p h 5 0 3 a n d

s p e cifi c all y a n d j u stifi a bl y r eli e d u p o n t h at f als e i nf or m ati o n i n d e ci di n g t o p a y t o p arti ci p at e i n

t h e c o nt est s.

           5 0 9.     Li k e Pl ai ntiffs, n o m e m b ers of t h e Cl ass es w o ul d h a v e p ai d t o p arti ci p at e i n t h e

M L B f a nt as y c o nt est s if t h e y h a d k n o w n of t h e f alsit y of D ef e n d a nt H o ust o n Astr o s, L L C’s

misr e pr es e n t ati o ns s et f ort h i n p ar a gr a p h 5 03 a b o v e.




                                                                       130
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 62 of 79



          5 1 0.     D ef e n d a nt H o ust o n Astr o s , L L C k n e w t h at Pl ai ntiffs a n d t h e Cla ss e s w o ul d n ot

p a y t o p arti ci p at e i n M L B f a nt as y b as e b all c o nt ests if t h e tr u e f a ct s, f als el y misr e pr es e nt e d as s et

f ort h i n p ar a gr a p h 5 0 3 , w er e k n o w n t o t h e m.

          5 1 1.     As a dir e ct a n d pr o xi m at e r es ult of D ef e n d a nt H o ust o n Astr o s , L L C’s

misr e pr es e nt ati o ns as s et f ort h i n p ar a gr a p h 5 0 3 a b o v e, Pl ai ntiffs a n d t h e Cl ass es p ai d a n d l o st

t h e a m o u nt of t h eir M L B f a nt as y b a s e b all c o nt est e ntr y f e e s, a n d h a v e, t h us, s uff er e d d a m a g es i n

a n a m o u nt t o b e pr o v e n at tri al.

                                               EI G H T H C L AI M F O R R E LI E F
                                                 U N J U S T E N RI C H M E N T
                           (B r o u g ht b y P l ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e
                                   S u b cl ass es A g ai nst t h e H o ust o n Ast r os, L L C)

          5 1 2.     P l ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

          5 1 3.




          5 1 4.




                                                                    131
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 63 of 79



           5 1 5.




           5 1 6.




           5 1 7.




           5 1 8.      D ef e n d a nt H o ust o n Astr o s, L L C k n e w a n d wr o n gf ull y c o n c e al e d t h at it w as

e n g a g e d i n wr o n gf ul el e ctr o ni c si g n st e ali n g t h at r es ult e d i n c o m pr o mis e d a n d dis h o n e st pl a y er

p erf or m a n c e st atisti cs t h at pr e cl u d e d M L B f a nt as y b as e b all c o nt est a nt s fr o m wi n ni n g t h e

c o nt est s b as e d o n s kill a n d r e n d er e d t h e c o nt est s, a n d t h e Astr o s’ m ar k eti n g a n d pr o m oti o n of t h e

c o nt est s as g a m es of s kill, u nf air a n d d e c e pti v e.

           5 1 9.




                                                                     132
              Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 64 of 79




              5 2 0.




              5 2 1.




              5 2 2.




              5 2 3.   D ef e n d a nt H o ust o n Astr o s, L L C h a s b e e n u nj ustl y e nri c h e d at t h e e x p e ns e of

Pl ai ntiffs a n d t h e Cl a ss es a n d, u n d er pri n ci pl es of e q uit y a n d g o o d c o ns ci e n c e, t h e Astr o s s h o ul d

n ot b e p er mitt e d t o r et ai n t h e s u bst a nti al m o n et ar y b e n efit s it wr o n gf ull y o bt ai n e d at t h e e x p e ns e

of Pl ai ntiffs a n d t h e Cl ass es.

              5 2 4.   D ef e n d a nt H o ust o n Astr o s, L L C is li a bl e t o Pl ai ntiffs a n d t h e Cl ass es f or t h e

a m o u nt of t h e m o n et ar y b e n efit s r e c ei v e d b y t h e Astr o s at t h e e x p e ns e of Pl ai ntiffs a n d t h e

Cl a ss es.

              5 2 5.   D ef e n d a nt H o ust o n Astr o s, L L C s h o ul d b e c o m p ell e d t o dis g or g e i nt o a c o m m o n

f u n d or c o nstr u cti v e tr ust f or t h e b e n efit of Pl ai ntiffs a n d t h e Cl a ss e s all i n e q uit a bl e a n d u nj ust

pr o c e e ds it h as r e c ei v e d a n d/ or r e ali z e d as a r es ult of it s wr o n gf ul c o n d u ct.




                                                                    133
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 65 of 79



                                                 NI N T H C L AI M F O R R E LI E F

           A .         M ass a c h us etts C o ns u m e r P r ot e cti o n A ct ( “ M C P A ”), M. G. L. c. 9 3 A, § 1, et
                       s e q. ( B r o u g ht o n B e h alf of Pl ai ntiff Ols o n a n d t h e M ass a c h us etts S u b cl ass
                                   A g ai nst t h e B ost o n R e d S o x B as e b all Cl u b, L. P. )

           5 2 6.      Pl ai ntiff s r e p e at a n d i n c or p or at e h er ei n b y r ef er e n c e t h e a b o v e all e g ati o ns .

           5 2 7.      At all ti m es m e nti o n e d h er ei n, D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P.

w as a D ef e n d a nt M L B Cl u b a n d a n o w n er (t hr o u g h a n affili at e) a n d o n e of t h e pri n ci p al fi n a n ci al

s u p p ort ers of d ef e n d a nt M L B A M.

           5 2 8.      D ef e n d a nt R e d S o x a p pr o v e d t h e M L B D ef e n d a nt s’ u n d ert a ki n g s wit h

Dr aft Ki n g s s et f ort h a b o v e a n d, i n p arti c ul ar, r atifi e d t h e M L B -A gr e e m e nt a n d a gr e e d t o b ei n g

i n cl u d e d as o n e of t h e “ M L B P arti es ” s u bj e ct t o o bli g ati o ns t o m ar k et a n d pr o m ot e M L B f a nt as y

b a s e b all c o nt est s.

           5 2 9.      I n 2 0 1 5, t h e M L B D ef e n d a nt s, i n p art n ers hi p wit h Dr aft Ki n g s, a n d a cti n g o n

b e h alf of D ef e n d a nt R e d S o x, est a blis h e d M L B -br a n d e d f a nt as y b as e b all c o nt est s as a

c o m m er ci al off eri n g t o c o ns u m ers n ati o n wi d e a n d, fr o m t h e o ut s et, a n d i n p arti c ul ar d uri n g t h e

2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e as o ns at iss u e i n t his l a ws uit, e x er cis e d c o ntr ol o v er a n d

m o nit or e d t h e m a n n er i n w hi c h t h e c o nt est s w er e c o n d u ct e d a n d m ar k et e d t hr o u g h t h eir

c o ntr a ct u al ri g ht s of pr e -a p pr o v al of ( a) t h e f or m of e a c h of t h e c o nt est s; ( b) t h e t er ms of us e a n d

c o n diti o ns of p arti ci p ati o n of e a c h of t h e c o nt est s; ( c) t h e m a xi m u m e ntr y f e es f or t h e c o nt est s;

( d) Dr aft Ki n g s’ m ar k eti n g a n d pr o m oti o n of t h e c o nt est s; a n d ( e) a n y c h a n g e s t o t h e f or m of t h e

c o nt est s or t er ms of us e a n d c o n diti o ns of p arti ci p ati o n of e a c h of t h e c o nt est s.

           5 3 0.      I n 2 0 1 5, D ef e n d a nt B o st o n R e d S o x e nt er e d i nt o a dir e ct c o ntr a ct u al a gr e e m e nt

wit h Dr aft Ki n gs, d es cri b e d b y t h e R e d S o x a n d Dr aft Ki n gs as a “ p art n ers hi p ” i nt e n d e d t o




                                                                       134
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 66 of 79



c o m pl e m e nt t h e M L B -Dr aft Ki n gs a gr e e m e nt, t o m ar k et a n d pr o m ot e M L B f a nt as y b a s e b all

c o nt est s.

           5 3 1.     B e gi n ni n g i n 2 0 1 5, a n d c o nti n ui n g t hr o u g h 2 0 1 9, D ef e n d a nt B o st o n R e d S o x w as

c o ntr a ct u all y r e q uir e d t o, a n d di d, a cti v el y a d v ertis e, m ar k et a n d pr o m ot e t h e M L B f a nt as y

b a s e b all c o nt est s, i n cl u di n g t hr o u g h it s s o ci al m e di a, m e di a pl atf or ms a n d m o bil e a p pli c ati o ns,

a n d t el e visi o n a n d r a di o a d v ertisi n g, a n d f urt h er t hr o u g h i n -st a di u m b a n n ers a n d pr o m oti o ns.

           5 3 2.




           5 3 3.




           5 3 4.



           5 3 5.




           5 3 6.     At all ti m es m e nti o n e d h e r ei n, D ef e n d a nt B o st o n R e d S o x e n g a g e d i n tr a d e or

c o m m er c e i n T e x as, as d efi n e d b y M. G. L. c. 9 3 A, § 5, i n t h at it a d v ertis e d, off er e d f or s al e, s ol d




                                                                     135
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 67 of 79



or distri b ut e d g o o ds or s er vi c e s i n T e x a s a n d/ or e n g a g e d i n tr a d e or c o m m er c e dir e ctl y or

i n dir e ctl y aff e cti n g t h e p e o pl e of T e x as.

              D ef e n d a nt R e d S o x’s U nf ai r A cts a n d P r a cti c es i n Vi ol ati o n of t h e M C P A

           5 3 7.     I nt er n et f a nt as y s p ort s c o m p etiti o ns ar e o nl y l e g al i n M ass a c h u s ett s w h e n t h e y

c o nstit ut e g a m e s of s kill, i. e., w h e n “all wi n ni n g o ut c o m e s r efl e ct t h e r el ati v e k n o wl e d g e a n d

s kill of t h e p arti ci p a nt s . ” 3 1 U. S. C. § 5 3 6 2( 1)( E)(i x)(ii) .

           5 3 8.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, u n dis cl o s e d el e ctr o ni c si g n

st e ali n g b y D ef e n d a nt B o st o n R e d S o x c o m pr o mis e d a n d c orr u pt e d t h e pl a y er p erf or m a n c e

st atisti cs u p o n w hi c h t h e M L B f a nt as y b a s e b all c o nt est s d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of

s kill b y c o nt est a nt s p a yi n g t o p arti ci p at e i n t h e c o nt est s, r e n d eri n g t h e c o nt est s u nf air.

           5 3 9.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt R e d S o x a d v ertis e d,

m ar k et e d a n d pr o m ot e d M L B f a nt as y b a s e b all g a m e s t o c o ns u m ers i n M ass a c h us ett s t h at w er e

n ot g a m es of s kill.

           5 4 0.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, t h e D ef e n d a nt R e d S o x

i n d u c e d c o ns u m er s i n M a ss a c h u s ett s t o p a y e ntr y f e es t o p arti ci p at e i n M L B f a nt as y b a s e b all

g a m e s t h at w er e n ot g a m es of s kill a n d t h at w er e, t h us, c o n d u ct e d i n vi ol ati o n of f e d er al a n d

M ass a c h us ett s l a w.

           5 4 1.     D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt R e d S o x k n e w t h at

it w as a d v ertisi n g, m ar k eti n g a n d pr o m oti n g M L B f a nt as y b a s e b all g a m e s t h at w er e n ot tr u e

g a m e s of s kill t o c o ns u m ers i n M ass a c h us ett s, a n d k n o wi n gl y a n d i nt e nti o n all y i n d u c e d

c o ns u m ers i n M a ss a c h us ett s t o p a y e ntr y f e e s t o p arti ci p at e i n s u c h c o nt est s .




                                                                       136
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 68 of 79



           5 4 2.      D ef e n d a nt R e d S o x r e c ei v e d s u bst a nti al f e e s a n d r e v e n u es as a r es ult of it s

a d v ertisi n g, m ar k eti n g a n d pr o m oti n g of M L B f a nt as y b a s e b all g a m es t h at w er e n ot tr u e g a m es

of s kill t o c o ns u m ers i n M a ss a c h us ett s.

           5 4 3.      D ef e n d a nt R e d S o x’s c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d u nf air a ct s a n d

pr a cti c e s i n t h e c o n d u ct o f tr a d e or c o m m er c e i n t h at D ef e n d a nt R e d S o x’s a ct s a n d pr a cti c es

w er e ill e g al, i m m or al, u n et hi c al, o p pr essi v e or u ns cr u p ul o us.

           5 4 4.      D ef e n d a nt R e d S o x’s u nf air a ct s a n d pr a cti c e s c a us e d s u bst a nti al i nj uri es t o

Pl ai ntiff Ols o n a n d ot h er c o ns u m ers i n t h e M a ss a c h us ett s S u b cl a ss i n t h at t h e R e d S o x’s u nf air

a ct s c a us e d Pl ai ntiff Ols o n a n d ot h er c o ns u m ers t o p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all

c o nt est s i n M ass a c h us ett s t h at w er e n ot g a m es of s kill a n d t o l o s e t h e m o n e y t h e y p ai d i n e ntr y

f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult, g a m e s of c h a n c e t h at

w er e ill e g al a n d t h at Pl ai ntiff Ols o n a n d t h e M ass a c h u s ett s S u b cl ass m e m b ers w o ul d n ot h a v e

c h o s e n t o e n g a g e i n.

            D ef e n d a nt R e d S o x’s D e c e pti v e A cts a n d P r a cti c es i n Vi ol ati o n of th e M C P A

           5 4 5.      D ef e n d a nt R e d S o x c a us e d c o ns u m ers t o b e a d vis e d a n d a gr e e, as a pr e -c o n diti o n

of p a yi n g t o p arti ci p at e i n t h e M L B f a nt as y b a s e b all c o nt est s, t h at t h e c o nt est s w er e g a m es of

s kill. Pl ai ntiff Ols o n a n d t h e ot h er m e m b er s of t h e M ass a c h u s ett s S u b cl as s e a c h el e ctr o ni c all y

r e c ei v e d t his writt e n r e pr es e nt ati o n pri or t o p arti ci p ati n g i n t h e c o nt est s a n d el e ctr o ni c all y

a c k n o wl e d g e d a n d a gr e e d t o it (i n el e ctr o ni c d at a o n d at es a v ail a bl e t o D ef e n d a nt R e d S o x

t hr o u g h t h eir c o ntr a ct u al r el ati o ns hi p wit h Dr aftKi n gs).

           5 4 6.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt R e d S o x w as a w ar e

t h at it s u n dis cl o s e d el e ctr o ni c si g n st e ali n g c o m pr o mis e d a n d c orr u pt e d t h e pl a y er p erf or m a n c e




                                                                      137
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 69 of 79



st atisti cs u p o n w hi c h t h e M L B f a nt as y b a s e b all c o nt est s d e p e n d e d, a n d pr e v e nt e d t h e e x er cis e of

s kill b y c o nt est a nt s, r e n d eri n g t h e c o nt est s u nf air.

           5 4 7.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt R e d S o x k n e w t h at

t h e M L B f a nt as y b a s e b all c o nt est s w er e n ot g a m e s of s kill, b ut di d n ot dis cl o s e t h at f a ct t o

c o nt est a nt s or c orr e ct t h e writt e n r e pr es e nt ati o n m a d e t o all c o nt est a nt s t h at t h e c o nt est s w er e

g a m e s of s kill.

           5 4 8.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt R e d S o x k n e w t h at

t h e d ail y r e c o m m e n d ati o ns of pl a y ers a n d li n e u ps f or s el e cti o n b y M L B f a nt as y b as e b all

c o nt est a nt s iss u e d b y t h e M L B D ef e n d a nt s di d n ot a c c o u nt f or t h e R e d S o x’s u n dis cl o s e d

el e ctr o ni c si g n st e ali n g a n d, t h us, w er e misl e a di n g, b ut t o o k n o a cti o n t o c orr e ct or dis cl o s e t h e

misl e a di n g n at ur e of t h e r e c o m m e n d ati o ns.

           5 4 9.      D uri n g t h e 2 0 1 7, 2 0 1 8 a n d 2 0 1 9 b as e b all s e a s o ns, D ef e n d a nt R e d S o x c o n c e al e d

fr o m t h e p u bli c, i n cl u di n g Pl ai ntiff Ols o n a n d t h e M ass a c h us ett s S u b cl a ss, it s i m p er missi bl e

el e ctr o ni c si g n st e ali n g a n d iss u e d f als e a n d misl e a di n g st at e m e nt s ( as s et f ort h a b o v e) attri b uti n g

t e am pl a y er p erf or m a n c e s u c c e ss t o l e giti m at e b as e b all f a ct ors.

           5 5 0.      D ef e n d a nt R e d S o x’s c o n d u ct, as d es cri b e d a b o v e, c o nstit ut e d d e c e pti v e a ct s a n d

pr a cti c e s i n t h e c o n d u ct of tr a d e or c o m m er c e i n t h at t h e R e d S o x’s a ct s a n d pr a cti c es h a d t h e

c a p a cit y t o misl e a d Pl ai ntiff Ols o n a n d ot h er c o ns u m ers i n M ass a c h us ett s, a cti n g r e as o n a bl y

u n d er t h e cir c u mst a n c es, t o a ct diff er e ntl y fr o m t h e w a y t h e y ot h er wis e w o ul d h a v e a ct e d.

           5 5 1.      D ef e n d a nt R e d S o x’s d e c e pti v e a ct s a n d pr a cti c e s c a us e d s u bst a nti al i nj uri e s t o

Pl ai ntiff Ol s o n a n d ot h er c o ns u m ers i n M ass a c h us ett s i n t h at t h e R e d S o x’s d e c e pti v e b usi n e ss

pr a cti c e s c a us e d Pl ai ntiff Ols o n a n d ot h er c o ns u m ers i n t h e M ass a c h us ett s S u b cl a ss t o p a y t o

p arti ci p at e i n M L B f a nt as y b as e b all c o nt est s t h at w er e n ot g a m e s of s kill a n d t o l o s e t h e m o n e y




                                                                      138
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 70 of 79



t h e y p ai d i n e ntr y f e es o n c o nt est s t h at di d n ot all o w t h e m t o us e s kill a n d w er e, as a r es ult,

g a m e s of c h a n c e t h at w er e ill e g al a n d t h at Pl ai ntiff Ols o n a n d t h e M ass a c h us ett s S u b cl a ss

m e m b ers w o ul d n ot h a v e c h o s e n t o e n g a g e i n.

           5 5 2.        Pl ai ntiff Ols o n a n d t h e M a ss a c h u s ett s S u b cl ass m e m b ers s e e k r eli ef, p urs u a nt t o

M. G. L. c. 9 3 A § 9, f or t h e i nj uri e s t h e y h a v e s uff er e d as a r es ult of D ef e n d a nt R e d S o x’s u nf air

a n d d e c e pti v e a ct s a n d pr a cti c es, i n cl u di n g, wit h o ut li mit ati o n, a ct u al d a m a g e s, st at ut o r y d o u bl e

or tr e bl e d a m a g es, i nj u n cti v e a n d/ or ot h er e q uit a bl e r eli ef, a n d/ or att or n e ys’ f e es a n d c o st s.

                                                  T E N T H C L A I M F O R R E LI E F

                                      F R A U D U L E N T N O N -DI S C L O S U R E
    (B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e S u b cl ass es A g ai nst t h e B ost o n
                                             R e d S o x B as e b a ll Cl u b, L. P.)

           5 5 3.        Pl ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

           5 5 4.        D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. f ail e d t o dis cl o s e t o Pl ai ntiffs a n d

t h e Cl ass e s t h e f oll o wi n g f a ct s b asi c t o Pl ai ntiffs’ a n d t h e Cl ass es’ d e cisi o n s t o p a y t o p arti ci p at e

i n t h e M L B f a nt as y b as e b all c o nt est s t h at t h e R e d S o x, t hr o u g h it s m e m b ers hi p i n d ef e n d a nt

M L B a n d o w n ers hi p i nt er est i n M L B A M a n d t hr o u g h t h e R e d S o x’s dir e ct p art n ers hi p

arr a n g e m e nt wit h Dr aft Ki n g s, est a blis h e d, a p pr o v e d, m ar k et e d a n d pr o m ot e d, a n d fi n a n ci all y

b e n efit e d fr o m:

                         a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                            a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u pt e d
                            a n d u nr eli a bl e a s a r es ult of t h e R e d S o x’s el e ctr o ni c si g n st e ali n g;

                         b. T h at t h e c o nt est s w er e n ot g a m es of s kill

                         c. T h at t h e R e d S o x’s st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                            l e giti m at e b as e b all f a ct ors w er e f als e.




                                                                        139
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 71 of 79



           5 5 5.      D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. f ail e d t o dis cl o s e t o P l ai ntiffs a n d

th e Cl ass e s t h e f oll o wi n g i nf or m ati o n a c q uir e d b y t h e R e d S o x t h at r e n d er e d it s pri or

r e pr es e nt ati o ns t o Pl ai ntiffs a n d t h e Cl ass e s t h at t h e M L B f a nt as y b as e b all c o nt est s w er e g a m e s

of s kill u ntr u e:

                       a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                          a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u pt e d
                          a n d u nr eli a bl e a s a r es ult of t h e R e d S o x’s el e ctr o ni c si g n st e ali n g;

                       b. T h at t h e c o nt est s w er e n ot g a m es of s kill;

                       c. T h at t h e R e d S o x’s st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                          l e giti m at e b as e b all f a ct ors.

           5 5 6.      B o st o n R e d S o x B as e b all Cl u b, L. P. f ail e d t o dis cl o s e t o P l ai ntiffs a n d t h e Cl asse s

t h e f oll o wi n g i nf or m ati o n n e c ess ar y t o pr e v e nt t h e R e d S o x’s p arti al or a m bi g u o us st at e m e nt s

a b o ut t h e M L B f a nt as y b as e b all c o nt est s misl e a di n g:

                       a. T h at t h e pl a y er p erf or m a n c e st atisti cs u p o n w hi c h t h e c o nt est s w er e b as e d,
                          a n d u p o n w hi c h c o nt est a nt s r eli e d t o e x er cis e wi n ni n g s kill, w er e c orr u pt e d
                          a n d u nr eli a bl e a s a r es ult of t h e R e d S o x’s el e ctr o ni c si g n st e ali n g;

                       b. T h a t t h e c o nt est s w er e n ot g a m es of s kill;

                       c. T h at t h e R e d S o x’s st at e m e nt s attri b uti n g it s pl a y er p erf or m a n c e s u c c e ss t o
                          l e giti m at e b as e b all f a ct ors w er e i n c o m pl et e a n d u ntr u e.

           5 5 7.      T h e i nf or m ati o n s et f ort h i n p ar a gr a p hs 5 5 4 -5 6 a b o v e w as m at eri al t o Pl ai ntiffs’

d e cisi o n t o p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s.

           5 5 8.      E a c h of t h e Pl ai ntiffs w a s i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s b y t h e R e d S o x’s i nt e nti o n al f ail ur e t o dis cl o s e t h e i nf or m ati o n s et f ort h i n

p ar a gr a p hs 5 5 4 -5 6 a b o v e.

           5 5 9.      E a c h of t h e Pl ai ntiffs w a s i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B f a nt as y

b a s e b all c o nt est s b y t h e R e d S o x’s m at eri al o missi o ns.




                                                                     140
             Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 72 of 79



             5 6 0.     N o n e of t h e Pl ai ntiffs w o ul d h a v e p ai d t o p arti ci p at e i n M L B f a nt as y b as e b all

c o nt est s h a d t h e R e d S o x dis cl o s e d t h e f a ct s a n d i nf or m ati o n s et i n p ar a gr a p hs 5 5 4 -5 6 a b o v e.

             5 6 1.     Li k e Pl ai ntiffs, t h e Cl a ss e s w er e i n d u c e d t o, a n d di d, p a y t o p arti ci p at e i n M L B

f a nt as y b a s e b all c o nt est s b y t h e R e d S o x’s i nt e nti o n al f ail ur e t o dis cl o s e t h e i nf or m ati o n s et f ort h

i n p ar a gr a p hs 5 5 4 -5 6 a b o v e.

             5 6 2.     Li k e Pl ai ntiffs, n o m e m b ers of t h e Cl ass es w o ul d h a v e p ai d t o p arti ci p at e i n M L B

f a nt as y b a s e b all c o nt est s h a d t h e R e d S o x dis cl o s e d t h e f a ct s a n d i nf or m ati o n s et i n p ar a gr a p hs

5 5 4 -5 6 a b o v e.

             5 6 3.     B o st o n R e d S o x B as e b all Cl u b, L. P. k n e w t h at Pl ai ntiffs a n d t h e Cl ass es w o ul d

n ot p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s if t h e R e d S o x dis cl o s e d t h e f a ct s a n d

i nf or m ati o n s et i n p ar a gr a p hs 5 5 4 -5 6 a b o v e.

             5 6 4.     As a dir e ct a n d pr o xi m at e r es ult of D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b,

L. P. fr a u d ule nt n o n -dis cl o s ur e s a n d o missi o ns of t h e m at eri al f a ct s a n d i nf or m ati o n s et f ort h i n

p ar a gr a p hs 5 5 4 -5 6 a b o v e, Pl ai ntiffs a n d t h e Cl ass e s p ai d a n d l o st t h e a m o u nt of t h eir M L B

f a nt as y b a s e b all c o nt est e ntr y f e e s, a n d h a v e, t h us, s uff er e d d a m a g es i n a n a m o u n t t o b e pr o v e n

at tri al.

                                             E L E V E N T H C L AI M F O R R E LI E F

                                    N E G LI G E N T M I S R E P R E S E N T A TI O N
(B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e S u b cl ass e s A g ai nst t h e B ost o n R e d
                                               S o x B as e b all Cl u b, L. P. )

             5 6 5.     Pl ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

             5 6 6.     D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. s u p pli e d t h e f oll o win g f als e

i nf or m ati o n, i n c o urs e of it s b u si n ess a n d i n c o n n e cti o n wit h M L B f a nt as y c o nt est s i n w hi c h t h e y

h a d a p e c u ni ar y i nt er est, t o pl ai ntiffs’ a n d t h e Cl ass es:




                                                                       141
           Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 73 of 79



                       a. T h at t h e c o nt est s w er e c o n d u ct e d as g a m e s of s kill;

                       b. T h at t h e R e d S o x’s pl a y er p erf or m a n c e s u c c ess w as t h e r es ult of l e giti m at e
                          b a s e b all f a ct ors;

           5 6 7.      D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. f ail e d t o e x er cis e r e as o n a bl e c ar e

or c o m p et e n c e i n c o m m u ni c ati n g or c a us i n g t o b e c o m m u ni c at e d t h e f als e i nf or m ati o n s et f ort h

i n p ar a gr a p h 5 66 .

           5 6 8.      D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. m a d e t h e misr e pr e s e nt ati o ns s et

f ort h i n p ar a gr a p h 5 66 wit h t h e s p e cifi c a n d p ur p os e of i n d u ci n g Pl ai ntiffs a n d t h e Cl a ss e s t o p a y

t o p arti ci p at e i n M L B f a nt as y c o nt est s a n d/ or h a d r e as o n t o e x p e ct t h at Pl ai ntiffs a n d t h e Cl ass es

w o ul d, i n f a ct, r el y u p o n t h e misr e pr es e nt ati o ns i n d e ci di n g t o p a y t o p arti ci p at e i n t h e c o nt est s.

           5 6 9.      E a c h of t h e Pl ai ntiffs w a s s p e cifi c all y a w ar e of a n d e a c h of t h e Pl ai ntffs

s p e cifi c all y a n d j u stifi a bl y r eli e d u p o n t h e f als e i nf or m ati o n s u p pli e d b y D ef e n d a nt B o st o n R e d

S o x B as e b all Cl u b, L. P. s et f ort h i n p ar a gr a p h 5 6 6 i n d e ci di n g t o p a y t o p arti ci p at e i n t h e

c o nt est s.

           5 7 0.      N o n e of t h e Pl ai ntiffs w o ul d n ot h a v e p ai d t o p arti ci p at e i n t h e M L B f a nt as y

c o nt est s if h e h a d k n o w n of t h e f alsit y of D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P.’s

misr e pr es e n t ati o ns s et f ort h i n p ar a gr a p h 5 66 a b o v e.

           5 7 1.      Li k e Pl ai ntiffs, t h e m e m b ers of t h e Cl ass es w er e s p e cifi c all y a w ar e of t h e f als e

i nf or m ati o n s u p pli e d b y D ef e n d a nt B o st o n R e d S o x B as e b all Cl ub, L. P. s et f ort h i n p ar a gr a p h

5 6 6 a n d s p e cifi c all y a n d j ustifi a bl y r eli e d u p o n t h at f als e i nf or m ati o n i n d e ci di n g t o p a y t o

p arti ci p at e i n t h e c o nt est s.

           5 7 2.      Li k e Pl ai ntiffs, n o m e m b ers of t h e Cl ass e s w o ul d h a v e p ai d t o p arti ci p at e i n t h e

M L B f a nt as y c o nt est s if t h e y h a d k n o w n of t h e f alsit y of D ef e n d a nt B o st o n R e d S o x B as e b all

Cl u b, L. P.’s misr e pr e s e nt ati o ns s et f ort h i n p ar a gr a p h 5 6 6 a b o v e.



                                                                      142
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 74 of 79



           5 7 3.     D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. k n e w t h at Pl ai ntiffs a n d t h e

Cl a ss es w o ul d n ot p a y t o p arti ci p at e i n M L B f a nt as y b a s e b all c o nt est s if t h e tr u e f a ct s, f als el y

misr e pr es e nt e d as s et f ort h i n p ar a gr a p h 5 6 6 , w er e k n o w n t o t h e m.

           5 7 4.     As a dir e ct a n d pr o xi m at e r es ult of D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b,

L. P.’s misr e pr es e nt ati o ns as s et f ort h i n p ar a gr a p h 5 6 6 a b o v e, Pl ai ntiffs a n d t h e Cl a ss e s p ai d a n d

l o st t h e a m o u nt of t h eir M L B f a nt as y b as e b all c o nt est e ntr y f e e s, a n d h a v e, t h us, s uff er e d

d a m a g e s i n a n a m o u nt t o b e pr o v e n at tri al.

                                            T W E L F T H C L AI M F O R R E LI E F

                                               U N J U S T E N RI C H M E N T
   (B r o u g ht b y Pl ai ntiffs a n d t h e N ati o n wi d e Cl ass a n d t h e S u b cl ass e s A g ai nst D ef e n d a nt
                                       B ost o n R e d S o x B as e b all Cl u b, L. P. )

           5 7 5.     P l ai ntiffs i n c or p or at e t h e f or e g oi n g all e g ati o ns as if f ull y s et f ort h h er ei n.

           5 7 6.




           5 7 7.




                                                                     143
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 75 of 79




          5 7 8.




          5 7 9.




          5 8 0.




          5 8 1.      D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. k n e w a n d wr o n gf ull y c o n c e al e d

t h at it w as e n g a g e d i n wr o n gf ul el e ctr o nic si g n st e ali n g t h at r es ult e d i n c o m pr o mis e d a n d

dis h o n est pl a y er p erf or m a n c e st atisti cs t h at pr e cl u d e d M L B f a nt as y b as e b all c o nt est a nt s fr o m




                                                                    144
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 76 of 79



wi n ni n g t h e c o nt est s b as e d o n s kill a n d r e n d er e d t h e c o nt est s, a n d t h e R e d S o x’s m ar k eti n g a n d

pr o m oti o n of t h e c o nt est s as g a m e s of s kill, u nf air a n d d e c e pti v e.

           5 8 2.




           5 8 3.




           5 8 4.




           5 8 5.




           5 8 6.    D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. h as b e e n u nj ustl y e nri c h e d at t h e

e x p e ns e of Pl ai ntiffs a n d t h e Cl a ss e s a n d, u n d er pri n ci pl e s of e q uit y a n d g o o d c o ns ci e n c e, t h e

R e d S o x s h o ul d n ot b e p er mitt e d t o r et ai n t h e s u bst a nti al m o n et ar y b e n efit s it wr o n gf ull y

o bt ai n e d at t h e e x p e ns e of Pl ai ntiffs a n d t h e Cl ass e s.




                                                                    145
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 77 of 79



           5 8 7.     D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. is li a bl e t o Pl ai ntiffs a n d t h e

Cl a ss es f or t h e a m o u nt of t h e m o n et ar y b e n efit s r e c ei v e d b y t h e R e d S o x at t h e e x p e ns e of

Pl ai ntiffs a n d t h e Cl a ss es.

           5 8 8.     D ef e n d a nt B o st o n R e d S o x B as e b all Cl u b, L. P. s h o ul d b e c o m p ell e d t o dis g or g e

i nt o a c o m m o n f u n d or c o nstr u cti v e tr ust f or t h e b e n efit of Pl ai ntiffs a n d t h e Cl ass es all

i n e q uit a bl e a n d u nj u st pr o c e e ds it h as r e c ei v e d a n d/ or r e ali z e d as a r es ult of it s wr o n gf ul c o n d u ct.

                                                       P R A Y E R F O R R E LI E F

           A.         C ertif y t his a cti o n a n d t h e Cl a ss e s as r e q u est e d h er ei n, a p p oi nt Pl ai ntiff s as Cl ass

R e pr es e nt ati v e s, a n d a p p oi nt Pl ai ntiffs’ att or n e ys a s Cl a ss C o u ns el.

           B.         E nt er j u d g m e nt a g ai nst D ef e n d a nt s a n d i n f a v or of Pl ai ntiff s a n d t h e Cl ass e s o n

t h e cl ai ms f or r eli ef a ss ert e d h er ei n.

           C.         A w ar d t o Pl ai ntiff a n d e a c h m e m b er of t h e Cl a ss es a ct u al, c o m p e ns at or y, g e n er al

a n d/ or st at ut or y d a m a g e s , a n d e x e m pl ar y a n d/ or p u niti v e d a m a g es, as all o w e d b y l a w, i n

a m o u nt s t o b e d et er mi n e d at tri al.

           D.         A w ar d Pl ai ntiff a n d t h e Cl ass es r estit uti o n a n d or d er dis g or g e m e nt of all of

D ef e n d a nt s’ ill-g ott e n g ai ns, t o g et h er wit h all pr o c e e ds, i nt er est, i n c o m e, pr ofit s, a n d a c c e ssi o ns

t h er et o as a r es ult of D ef e nd a nt s’ wr o n gf ul c o n d u ct.

           E.         A w ar d Pl ai ntiff a n d t h e Cl ass es A w ar d Pl ai ntiff a n d t h e Cl a ss es i nj u n cti v e a n d/ or

ot h er a p pr o pri at e e q uit a bl e r eli ef p urs u a nt t o t h e st at e c o ns u m er pr ot e cti o n a ct s cit e d h er e i n.

           F.         A w ar d Pl ai ntiff a n d t h e Cl ass es att or n e ys’ f e es a n d c o st s, as all o w e d b y l a w.

           G.         A w ar d Pl ai ntiff a n d t h e Cl ass es pr ej u d g m e nt a n d p o st -j u d g m e nt i nt er est, as

all o w e d b y l a w.

           H.         A w ar d s u c h ot h er r eli ef as t h e C o urt d e e ms j ust a n d e q uit a bl e.




                                                                     146
          Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 78 of 79



                                                          J U R Y DE M A N D

          P urs u a nt t o F E D . R. C   I V. P.   3 8, Pl ai ntiffs a n d t h e Cl a ss e s d e m a n d tri al b y a j ur y o n all

iss u es s o tri a bl e.

D A T E D: M a y 5 , 2 0 2 0                                           SI L V E R G O L U B & T EI T E L L L L P

                                                                       B y:       /s/ D a vi d S. G ol u b
                                                                                  D a vi d S. G ol u b
                                                                                  S t e v e n L. B l o c h
                                                                                  Ia n W. S l o ss
                                                                                  SI L V E R G O L U B & T EI T E L L L L P
                                                                                  1 8 4 Atl a nti c Str e et
                                                                                  St a mf or d, C T 0 6 9 0 1
                                                                                  T el. ( 2 0 3) 3 2 5 -4 4 9 1
                                                                                  F a c. ( 2 0 3) 3 2 5 -3 7 6 9
                                                                                  d g ol u b @s gtl a w. c o m
                                                                                  s bl o c h @s gtl a w. c o m
                                                                                  isl o ss @s gtl a w. c o m

                                                                                  J o h n D. R a di c e
                                                                                  K e n n et h Pi c kl e
                                                                                  N at as h a F er n a n d e z -Sil b er
                                                                                  A pril L a m b ert
                                                                                  R A DI C E L A W FI R M, P. C.
                                                                                  4 7 5 W all Str e et
                                                                                  Pri n c et o n, NJ 0 8 5 4 0
                                                                                  T el: ( 6 4 6) 2 4 5 -8 5 0 2
                                                                                  F a c : ( 6 0 9) 3 8 5-0 7 4 5
                                                                                  jr a di c e @r a di c el a wfir m. c o m
                                                                                  k pi c kl e @r a di c el a wfir m. c o m
                                                                                  nsil b er @r a di c el a wfir m. c o m
                                                                                  al a m b ert @r a di c el a wfir m. c o m

                                                                                  Eri c L. Cr a m er
                                                                                  P atri c k F. M a d d e n
                                                                                  BER GER A N D M O NT A G UE
                                                                                  1 8 1 8 M ar k et Str e et
                                                                                  S uit e 3 6 0 0
                                                                                  P hil a d el p hi a, P A 1 9 1 0 3
                                                                                  T el: ( 2 1 5) 8 7 5 -3 0 0 0
                                                                                  F a c : ( 2 1 5) 8 7 5-4 6 0 4
                                                                                  e cr a m er @ b m. n et
                                                                                  p m a d d e n @ b m. n et




                                                                    147
Case 1:20-cv-00632-JSR Document 64-2 Filed 05/06/20 Page 79 of 79



                                C o u ns el f or Pl ai ntiff s a n d t h e
                                           Pr o p os e d Cl ass e s




                               148
